ACCEPTED
                                                                             06-14-00105-cv
                                                                 SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                       4/28/2015 2:54:06 PM
                                                                           DEBBIE AUTREY
                                                                                     CLERK

                        NO. 06-14-00105-CV
__________________________________________________________________
                                                          FILED IN
                                                   6th COURT OF APPEALS
                IN THE SIXTH COURT OF APPEALS TEXARKANA, TEXAS
                       TEXARKANA, TEXAS            4/28/2015 2:54:06 PM
__________________________________________________________________
                                                       DEBBIE AUTREY
                                                           Clerk
                           PLETZE BROWN, JR.

                                 Appellant,

                                    V.

                          CITIMORTGAGE, INC.

                             Appellee.
   ____________________________________________________________

          From the County Court at Law No. 2, Dallas County, Texas
                      Trial Court No. CC-14-04645-B
                   Honorable King Fifer, Judge Presiding
   _____________________________________________________________

            BRIEF OF APPELLEE CITIMORTGAGE, INC.
__________________________________________________________________

Mark D. Hopkins
Texas State Bar No. 00793975
Shelley L. Hopkins
Texas State Bar No. 24036497
HOPKINS & WILLIAMS, PLLC
12117 Bee Caves Rd., Suite 260
Austin, Texas 78738
(512) 600-4320 – Telephone
(512) 600-4326 – Facsimile
mark@hopkinswilliams.com
shelley@hopkinswilliams.com

ATTORNEYS FOR APPELLEE
April 28, 2015
                    IDENTITIES OF PARTIES AND COUNSEL
	  
       Pursuant to Texas Rule of Appellate Procedure 38.2(a)(1), Appellee certifies
that the following is a complete list of all parties and counsel:


1.     Appellee:                              Citimortgage, Inc.

       Represented at trial:                  Lauren Christoffel
                                              Texas State Bar No. 24065045
                                              15000 Surveyor Boulevard
                                              Addison, Texas 75001
                                              (972) 340-5343
                                              (972) 341-0734 (Facsimile)
                                              LaurenC@bdfgroup.com


       Represented on appeal by:              Mark D. Hopkins
                                              Texas State Bar No. 00793975
                                              Shelley L. Hopkins
                                              Texas State Bar No. 24036497
                                              Hopkins & Williams, PLLC
                                              12117 Bee Caves Rd., Suite 260
                                              Austin, Texas 78738
                                              (512) 600-4320 – Telephone
                                              (512) 600-4326 – Facsimile
                                              mark@hopkinswilliams.com
                                              shelley@hopkinswilliams.com

2.     Appellant:                             Pletze Brown, Jr.
                                              Pro Se Appellant
                                              2412 Poinciana Lane
                                              Dallas, Texas 75212

3.     Trial Judge:                           Hon. King Fifer
                                              County Court at Law No. 2
                                              Dallas County, Texas



                                         ii
                                        TABLE OF CONTENTS

IDENTITIES OF PARTIES AND COUNSEL .............................................. ii
TABLE OF CONTENTS ..............................................................................iii
INDEX OF AUTHORITIES ......................................................................... iv
STATEMENT OF THE CASE ...................................................................... 1
ISSUES PRESENTED ................................................................................... 2
STATEMENT OF FACTS ............................................................................. 3
SUMMARY OF THE ARGUMENT ............................................................. 4
ARGUMENT AND AUTHORITIES............................................................. 6

ISSUE NO. 1
     There Is Sufficient Evidence To Support The Trial Court’s
     Determination That Appellee Has A Superior Right To Immediate
     Possession Of The Property.................................................................. 8

ISSUE NO. 2
    Did Appellant’s Challenge To The Validity Of The Foreclosure
    Sale Of The Property Deny The Trial Court Jurisdiction To
    Proceed With The Forcible Detainer Action When The Deed Of
    Trust Created A Tenancy At Sufferance Post-Foreclosure ................. 10

ISSUE NO. 3
    As Appellee Filed Its Forcible Detainer Action A Month After
    Sending Notice To Vacate To Appellant, Did Appellee File Suit
    Within The Applicable Limitation Period Provided By Tex. Civ.
    Prac. & Rem. Code § 16.003 .............................................................. 15


CONCLUSION............................................................................................. 17
CERTIFICATE OF SERVICE ..................................................................... 18
CERTIFICATE OF COMPLIANCE ............................................................ 19
APPENDIX................................................................................................... 20




                                                           iii
                                  INDEX OF AUTHORITIES
Cases                                                                                            Page(s)

Aguero v. Ramirez,	  
  70 S.W.3d 372 (Tex. App.-Corpus Christi 2002, pet. denied) ............................. 6

Bierwirth v. Fed. Nat. Mortg. Ass’n.,
  2014 WL 902541 (Tex. App. – Austin 2014)(mem. op.)................................... 10
Black v. Washington Mut. Bank,
  318 S.W.3d 414 (Tex. App.–Houston [1st Dist.] 2010, pet. dism’d w.o.j.)......... 7

Brown v. CitiMortgage, Inc.,
  472 Fed. Appx. 302 (5th Cir. 2012) ...................................................................... 3

Clarkson v. Deutsche Bank Nat’l Trsut Co.,
  331 S.W.3d 837 (Tex. App.—Amarillo 2011, no pet) .......................................... 9

Fandy v. Lee,
 880 S.W.2d 164, (Tex. App.–El Paso 1994, no writ) ............................................ 7

Federal Home Loan Mortg. Corp. v. Pham,
  2014 WL 5034638 (Tex. App.—Houston [14th Dist.] Oct. 9, 2014, no pet.) ... 16

Fleming v. Fannie Mae,
  2010 WL 4812983 (Tex. App.—Waco 2010, no pet.) ........................................ 13

Haith v. Drake,
 596 S.W.2d 194 (Tex. App.–Houston [1st Dist.] 1980, writ ref’d n.r.e.) ........... 12

Hartzog v. Seeger Coal Co.,
 163 S.W. 1055 (Tex. Civ. App.–Dallas 1914, no writ) ....................................... 12

Home Sav. Ass’n v. Ramirez,
  600 S.W.2d 911 (Tex. Civ. App.–Corpus Christi 1980, writ ref’d n.r.e)....... 7, 11

Hong Kong Dev., Inc. v. Nguyen,
  229 S.W.3d 415 (Tex. App.–Houston [1st Dist.] 2007, no pet.) .......................... 7

                                                      iv
Hornsby v. Secretary of Veterans Affair,
 2012 WL 3525420 (Tex. App.—Dallas 2012) .................................................. 8, 9

Jaimes v. Federal Nat. Mortg. Ass’n,
   2013 WL 7809751 (Tex. App. – Austin 2013)(mem. op.) ................................. 10

Martinez v. Beasley,
  572 S.W.2d 83 (Tex. Civ. App.–Corpus Christi 1979, no writ) ........................ 12

Masaad v. Wells Fargo, N.A.,
  2015 WL 410514 (Tex. App. – Austin 2015) .................................................... 16

Mayhew v. Town of Sunnyvale,
 964 S.W.2d 922 (Tex. 1998) ................................................................................. 6

McLemore v. Pacific Southwest Bank,
 872 S.W.2d 286 (Tex.App.—Texarkana 1994, writ dism'd by agr.) .................. 14

Middleton v. Crestar Mortgage Corp.,
  2000 WL 298694 (Tex. App.—Austin 2000, no pet.) ....................................... 13

Mitchell v. Citifinancial Mortg. Co.,
 192 S.W.3d 882 (Tex. App.—Dallas 2006, no pet.) ............................................. 9

Owens-Corning Fiberglas Corp. v. Malone,
 972 S.W.2d 35 (Tex. 1998) ................................................................................... 6

Powelson v. U.S. Bank Nat'l Ass'n,
 125 S.W.3d 810 (Tex. App.—Dallas 2004, no pet.) ............................................. 9

Puentes v. Fannie Mae,
  350 S.W.3d 732 (Tex. App.—El Paso 2011, pet. dism'd) .................................. 16
Rice v. Pinney,
  51 S.W.3d 705 (Tex. App. – Dallas 2001, no pet.) .................................. 8, 11, 12

Rodriguez v. Citimortgage,
 2011 WL 182122 (Tex. App.—Austin 2011, no pet.) ........................................ 12


                                                        v
Schlichting v. Lehman Bros. Bank FSB,
  346 S.W.3d 196 (Tex. App.—Dallas 2011, no pet.). ......................................... 12

Scott v. Hewitt,
  S.W.2d 816 (Tex. 1936) ........................................................................................ 6

Shutter v. Wells Fargo Bank,
  318 S.W.3d 467 (Tex. App.—Dallas 2010, pet. dism'd w.o.j.)........................... 12

Singha v. Federal National Mortgage Association,
      2015 WL 1477930 (Tex. App.—Dallas 2015)...…………………………...11

Williams v. Bank of New York Mellon,
  315 S.W.3d 925 (Tex. App.—Dallas 2010, no pet.) .......................................... 12

Yarto v. Gilliland,
287 S.W.3d 83 (Tex. App.—Corpus Christi 2009, no pet.) ............................ 13, 14

Statutes                                                                                               Page(s)
	  
TEX. CIV. PRAC. & REM. CODE § 16.003 ............................................................. 2, 15

TEX. CIV. PRAC. & REM. CODE § 16.035(d) ............................................................ 14

TEX. CIV. PRAC. & REM. CODE §16.003(a) ............................................................. 16

TEX. CIV. PRAC. & REM. CODE §16.035 .................................................................. 15

TEX. CIV. PRAC. & REM. CODE §16.035(a) ............................................................. 15

TEX. CIV. PRAC. & REM. CODE §16.035(b) ............................................................. 14

TEX. PROP. CODE § 24.002 .................................................................................. 7, 16

TEX. PROP. CODE §24.004 ......................................................................................... 7

TEX. PROP. CODE §24.005 ......................................................................................... 7




                                                         vi
                          STATEMENT OF THE CASE

      This is an appeal by Pletze Brown, Jr. (“Appellant”) from a final summary

judgment (CR 128) entered by the County Court at Law Number Two in Dallas

County, Texas, granting CitiMortgage, Inc. ("Appellee") immediate possession of

property located at 2412 Poinciana Lane, Dallas, Texas 75212 (the "Property").

CitiMortgage purchased the Property at a foreclosure sale on October 6, 2009.

      Brown appeals the Judgment awarding CitiMortgage possession of the

property (Appendix Ex. A) on the grounds that, the underlying foreclosure sale

was invalid and that CitiMortgage did not bring its forcible detainer action within

the applicable statute of limitation.

       CitiMortgage filed a Forcible Entry and Detainer action on August 22, 2014

(CR 6-24). On September 5, 2014, the Justice Court, Precinct 5-2, Dallas County

Texas entered judgment for CitiMortgage (CR 28). On September 8, 2014, Brown

filed an appeal bond to appeal the judgment in favor of CitiMortgage. (CR 29).

      On appeal in the County Court at Law No. 2, Dallas County, Texas,

CitiMortgage filed a Motion for Summary Judgment on October 9, 2014 (CR49-

108). The court set motion to be heard by submission for November 17, 2014 (CR

109). Brown filed a Response to Summary Judgment on November 10, 2014 (CR

114 – 127). The court granted CitiMortgage’s Motion for Summary Judgment on

November 18, 2014 (CR-128).



                                        1
                            ISSUES PRESENTED


I.     Did the Trial Court appropriately enter judgment for Appellee on its
       forcible detainer suit based upon the documents admitted into evidence
       establishing Appellee’s superior right to immediate possession of the
       Property, such evidence being: (a) a deed of trust with tenancy at
       sufferance clause, (b) a substitute trustee’s deed, and (c) a notice to
       vacate?

II.    Did Appellant’s Challenge to the Validity of the Foreclosure Sale of the
       Property Deny the Trial Court Jurisdiction to Proceed with the Forcible
       Detainer Action When the Deed of Trust Created a Tenancy at
       Sufferance Post-Foreclosure?

III.   As Appellee Filed its Forcible Detainer Action a Month After Sending
       Notice to Vacate to Appellant, Did Appellee File Suit within the
       Applicable Limitation Period Provided by Tex. Civ. Prac. & Rem. Code
       §16.003?

	  
	  




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                                      2
                                                                         STATEMENT OF FACTS

                 Brown executed a Deed of Trust 1 dated October 16, 2002 (CR 57-82)

(Appendix Ex. B) securing his loan of $143,313.00 from KB Home Mortgage

Company with property commonly known as 2412 Poinciana Lane, Dallas, Texas

75212 (“the Property”). The Property was foreclosed after Brown failed to pay his

residential mortgage; Appellee purchased the Property at a foreclosure sale on

October 6, 2009. (CR 83). Brown filed a district court lawsuit challenging the

foreclosure of the Property and judgment was rendered against Brown in that

lawsuit on November 10, 2011 See Pletze Brown & Jesse Brown v. CitiMortgage,

Inc., et al., Case No. 3:11-cv-01102-K, In the Northern District of Texas, Dallas

Division, affirmed on appeal by Brown v. CitiMortgage, Inc., et al.; 472 Fed.

Appx. 302 (5th Cir. 2012) .

                 After resolution of the district court lawsuit (which took considerable time)

CitiMortgage served Brown with a Notice to Vacate via certified mail. (CR 91–

98) (Appendix Ex. D). The Notice to Vacate advised Brown that if he did not

vacate the premises CitiMortgage would be filing a forcible detainer suit. Brown

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
                Appellant became a tenant at sufferance after foreclosure pursuant to Section 22
(“Acceleration; Remedies”) of the aforementioned Deed of Trust which reads:

                 If the Property is sold pursuant to this paragraph 22, Borrower or any person holding
                 possession of the Property through Borrower shall immediately surrender possession
                 of the Property to the purchaser at that sale. If possession is not surrendered, Borrower or
                 such person shall be a tenant at sufferance and may be removed by writ of possession or
                 other court proceeding. (Appendix Ex. B, at Section 22) (emphasis added).

                                                                                                          3
failed to vacate the Property and CitiMortgage filed a Petition for Forcible

Detainer in the Justice of the Peace Court, Precinct No. 5, Position No. 2, Dallas

County, Texas on August 22, 2014, seeking possession and costs of suit. (CR 6 -

24). On September 5, 2014, the Justice Court held a bench trial and entered

Judgment granting possession of the premises to CitiMortgage (CR 28).

       Brown appealed to the County Court at Law Number Two in Dallas County,

Texas. CitiMortgage moved for summary judgment based upon the summary

judgment evidence of the Deed of Trust creating a tenancy at sufferance post

foreclosure, the Substitute Trustee’s Deed, and the Notices to Vacate sent to

Brown. Brown filed a summary judgment response asserting that he believed the

underlying foreclosure sale was defective.    The Trial Court granted summary

judgment in favor of CitiMortgage, on November 18, 2014. (CR 128) It is from

this judgment that Brown now appeals.

	  
                     SUMMARY OF THE ARGUMENT
	  
       Evidence Supports Judgment in Favor of Appellee. The Trial Court’s

judgment in favor of Appellee is supported by sufficient evidence showing

Appellee’s superior right to immediate possession of the Property. Appellee

introduced documentary evidence showing that: (1) it had purchased the Property

at a foreclosure sale, (2) that the Deed of Trust to the Property made Appellant a

tenant at sufferance after the foreclosure, (3) that Appellee demanded that


                                        4
Appellant vacate, and (4) that Appellant refused to do so. Appellant produced no

evidence that would suggest that the Trial Court’s decision is so contrary to the

overwhelming weight of the evidence as to be clearly wrong and manifestly unjust.

      Jurisdiction of the Justice Court Over a Forcible Detainer.              Pro se

Appellant’s brief is somewhat unclear and confuses various legal concepts

involving foreclosure with those involving the process of eviction. Appellant

confuses “seeking possession of property” with that of “foreclosing on the

property”.      Appellant asserts that the Trial Court lacked jurisdiction over the

forcible detainer action because of supposed problems with acceleration of

Appellant’s mortgage obligation pre-foreclosure. However, it is well settled that a

forcible detainer action is cumulative, not exclusive, of other remedies that a party

may have. Even when a lawsuit is pending in a district court challenging the

validity of a foreclosure sale, a county court has jurisdiction to determine the issue

of possession to the property between the parties during the pendency of the

district court lawsuit where the deed of trust creates a tenancy at sufferance

relationship.

      Statute of Limitations on a Forcible Detainer Action is Two Years.

Appellant argues that CitiMortgage’s limitation period within which it had to

commence its forcible detainer action is calculated from the date that Appellant’s

mortgage was accelerated in 2009. Appellant is incorrect. An action for forcible



                                         5
detainer has a two-year limitations period. A cause of action for forcible detainer

accrues only after lawful demand to vacate has been properly sent to a party such

as Appellant. 	  

                         ARGUMENT AND AUTHORITIES

        I.      Standard of Review
	  
        With respect to Appellant’s assertion that the Trial Court lacked subject-

matter jurisdiction over the forcible detainer action, the Court reviews such

questions of law under the “de novo” standard of review. See Aguero v. Ramirez,

70 S.W.3d 372, 373 (Tex. App.—Corpus Christi 2002, pet.denied); Mayhew v.

Town of Sunnyvale, 964 S.W.2d 922, 928 (Tex. 1998)(subject-matter jurisdiction).

        With respect to Appellant’s objection to the summary judgment evidence,

the Court reviews a trial court’s evidentiary decisions under an abuse of discretion

standard. Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43, (Tex.

1998).

        II.     Nature of a Forcible Detainer Action

        The forcible detainer action was created to provide a speedy, simple and

inexpensive means for resolving the question of the right to immediate possession

of real property without resorting to an action upon the title. Scott v. Hewitt,

S.W.2d 816, 818-19 (Tex. 1936); Rice v. Pinney, 5l S.W.3d 705, 708 (Tex. App.—

Dallas 2001, no pet.).



                                        6
                    Thus, “the sole issue in a forcible detainer action is who has the right to

immediate possession of the premises.” Rice, 51 S.W.2d at 708; see also Fandy v.

Lee, 880 S.W.2d 164, 168 (Tex. App.–El Paso 1994, no writ); Black v. Washington

Mut. Bank, 318 S.W.3d 414 (Tex. App.–Houston [1st Dist.] 2010, pet. dism’d

w.o.j.). No other issues, controversies or rights of the parties related to the

property, including title, can be adjudicated in such a suit. Hong Kong Dev., Inc. v.

Nguyen, 229 S.W.3d 415, 434 (Tex. App.–Houston [1st Dist.] 2007, no pet.). In

simpler terms, a forcible detainer suit asks one simple and specific question: “who

has right to possess the property now?” Black, 318 S.W.3d at 417.

                    A justice court and, on trial de novo, a county court have been given

exclusive jurisdiction to decide the merits of a forcible detainer action.2 Tex. Prop.

Code §24.004; Home Sav. Ass’n. v. Ramirez, 600 S.W.2d 911 (Tex. Civ. App. –

Corpus Christi, 1980); Rice v. Pinney, 51 S.W.3d 705 (Tex. Civ. App. – Dallas,

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
2
           The elements of a forcible detainer action are spelled out by statute. Specifically,

                    (a) A person who refuses to surrender possession of real property on demand commits a
                        forcible detainer if the person:

                                        (1) is a tenant or a subtenant willfully and without force holding over after the
                                            termination of the tenant’s right of possession;

                                        (2) is a tenant of a person who acquired possession by forcible entry.

                    (b) The demand for possession must be made in writing by a person entitled to
                        possession of the property and must comply with the requirements for notice to
                        vacate under Section 24.005.
                       TEX. PROP. CODE § 24.002



                                                                                                                            7
2001). The aforementioned jurisdiction cannot be infringed as long as the court

merely determines possession. See, Ramirez at 913.


                         III.                     ISSUE NO. 1
                         THERE IS SUFFICIENT EVIDENCE TO SUPPORT THE
                         TRIAL COURT’S DETERMINATION THAT APPELLEE HAD
                         A SUPERIOR RIGHT TO IMMEDIATE POSSESSION OF THE
                         PROPERTY.
	  
                         Exactly as is the circumstance herein, “Forcible detainer occurs when a

person, who is a tenant at sufferance, refuses to surrender possession of real

property after his right to possession has ceased.” Tex. Prop. Code §24.002(a)(2);

Aspenwood Apartment Corp. v. Coinmach, Inc., 349 S.W.3d 621, 632 (Tex.

App.—Houston [1st Dist.] 2011, pet. denied). To prevail in its forcible detainer

action, Appellee was not required to prove title at trial, but was only required to

show sufficient evidence of ownership to demonstrate a superior right to

immediate possession. Rice at 709.

                         The Dallas Court of Appeals, in Hornsby v. Secretary of Veterans Affairs3

succinctly set out what is required of a litigant to meet its burden of proof in a

forcible detainer action. 2012 WL 3525420 (Tex. App.—Dallas 2012, no pet.)

(mem. op.). In Hornsby, the Court set out that, “To prevail on its claim [movant]

was required to present more than a scintilla of evidence showing it had a right to

possession of the property, [non-movant’s] right of possession had ended, and
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
3
          2012 WL 3525420 (Tex. App.—Dallas 2012, no pet.) (mem. op.)


                                                                                                                                                           8
[non-movant] refused to vacate.” Id. at *5. The Court provided that a movant can

meet its burden of proof by introducing the very same class of documents that were

used to establish Appellee’s claim herein. The documents sufficient to establish

the elements of a cause of action for forcible detainer are: (1) a deed of trust that

establishes a tenancy at sufferance relationship post-foreclosure (CR 57-82)

(Appendix Ex. “B”), (2) a substitute trustee’s deed (CR 83) (Appendix Ex. “C”),

and (3) notices to vacate sent to the tenant at sufferance (CR 92-97) (Appendix Ex.

“D”). See Hornsby at *5; Clarkson v. Deutsche Bank Nat’l Trust Co., 331 S.W.3d
837, 840 (Tex. App.—Amarillo 2011, no pet); Shutter v. Wells Fargo Bank, N.A.,

318 S.W.3d 467, 471 (Tex. App.—Dallas 2010, pet. dism’d w.o.j).

      The appellate record in this case squarely reflects that Appellee met its

burden of proof in establishing its right to immediate possession of the Property in

this forcible detainer action.

      Appellant failed to introduce any evidence of a superior right to possession

of the Property, and the Trial Court did not err in finding that the Deed of Trust

(with tenancy at sufferance clause), Substitute Trustee’s Deed, and written notices

to vacate sufficiently established Appellee’s superior right to possession of the

Property. See Mitchell v. Citifinancial Mortg. Co., 192 S.W.3d 882, 883 (Tex.

App.—Dallas 2006, no pet.); Powelson v. U.S. Bank Nat'l Ass'n, 125 S.W.3d 810,

812 (Tex. App.—Dallas 2004, no pet.); Rodriguez v. Citimortgage, 2011 WL
9
182122 (Tex. App.—Austin 2011, no pet.) (mem. op.) (holding substitute trustee’s

deed, deed of trust and notices to vacate sufficient evidence to establish superior

right of possession post-foreclosure) (mem. op.); Jaimes v. Federal Nat. Mortg.

Ass’n, 2013 WL 7809751 (Tex. App.-Austin 2013, no pet.) (mem. op.); Bierwirth

v. Fed. Nat. Mortg. Ass’n., 2014 WL 902541 (Tex. App.–Austin 2014, no pet.)

(mem. op.). For these reasons, the Trial Court’s judgment awarding possession of

the Property to Appellee should be affirmed.


      IV.    ISSUE NO. 2
      DID APPELLANT’S CHALLENGE OF THE VALIDITY OF
      THE FORECLOSURE SALE OF THE PROPERTY DENY THE
      TRIAL COURT JURISDICTION TO PROCEED WITH THE
      FORCIBLE DETAINER ACTION WHEN THE DEED AT
      TRUST CREATED A TENANCY AT SUFFERANCE POST-
      FORECLOSURE

      Appellant asserts that an “acceleration defect” impacting the underlying

foreclosure sale raised an issue with title to the Property sufficient to rob the Trial

Court of jurisdiction over the forcible detainer action. See Appellant’s Brief, at 2.

Specifically, Appellant asserts that since CitiMortgage accelerated the underlying

mortgage note in 2009, that CitiMortgage is prohibited from attempting to take

possession of the Property in 2014 by way of the forcible detainer action. As

Appellant has challenged the subject matter jurisdiction of the Trial Court

CitiMortgage appreciates Appellant’s argument to be that the Trial Court was



                                        10
precluded from determining the issue of possession without first determining the

issue of title.

                 Less than one month ago the Dallas Court of Appeals Court issued a

memorandum opinion in Singha v. Federal National Mortgage Association; Case

No. 05-13-01518-CV, that literally could be cut and pasted into this case. In

Singha, the appellant argued that because the lender breached the deed of trust the

foreclosure sale was invalid. As such, the “case involves a question of title, the

trial court lacked subject matter jurisdiction to enter a judgment.” Singha at 5.

The appellant therein went on to assert, “that the issues of title to the property and

possession of the property are so inseparable that it is unreasonable to determine

possession without first determining who holds its title.” Id.

                 The Singha court set out very clearly that,

                 A justice court or county court of law is not deprived of jurisdiction in
                 a forcible detainer lawsuit merely because of the existence of a title
                 dispute. Id. at 712. In fact, in most cases the right to immediate
                 possession can be determined separately from the right to title. Id. at
                 710 (legislature contemplated concurrent actions in the district and
                 justice courts to resolve issue of title and immediate possession in
                 cases challenging the validity of a trustee deed)4. The trial court is
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
4
           A forcible detainer action is not exclusive, but cumulative, of any other remedy that a party
may have in the courts of this state, and the displaced party is entitled to bring a separate suit in
the district court to determine the question of title. Rice v. Pinney, 5l S.W.3d 705, 708 (Tex.
App.—Dallas 2001, no pet.); Home Sav. Ass’n v. Ramirez, 600 S.W.2d 911, 913 (Tex. Civ.
App.–Corpus Christi 1980, writ ref’d n.r.e); Martinez v. Beasley, 572 S.W.2d 83, 85 (Tex. Civ.
App.–Corpus Christi 1979, no writ). The Texas Legislature purposely established a system for
parallel, concurrent actions in the district and justice courts to resolve issues of title and
immediate possession, respectively. Scott v. Hewitt, S.W.2d 816, 818-19 (Tex. 1936); Rice, 51
S.W.2d at 708. Thus, forcible detainer actions in justice court may be brought and prosecuted

                                                                                                        11
                                                      only deprived of jurisdiction if the determination of the right to
                                                      immediate possession necessarily requires the resolution of a title
                                                      dispute. Id. at 712; Schlichting v. Lehman Bros. Bank FSB, 346
S.W.3d 196, 199 (Tex. App.—Dallas 2011, no pet.).

Singha at 5-6. The Court went on to articulate that the foreclosure of property

pursuant to the deed of trust created a landlord and tenant-at-sufferance

relationship between the parties and it was not necessary for the trial court to

resolve the title dispute in order to determine the right of immediate possession.

Id.; relying on Rice v. Pinney, 51 S.W.3d 705 (Tex. App. – Dallas 2001, no pet.).

                                                      The Dallas Court of Appeals’ reasoning in Singha is in line with numerous

other Texas appellate courts, which have held that an appellant is barred from

attacking a foreclosure sale purchaser’s title within a forcible detainer action. See

e.g., Shutter v. Wells Fargo Bank, 318 S.W.3d 467, 470 (Tex. App.—Dallas 2010,

pet. dism'd w.o.j.) (validity of foreclosure and sale cannot be challenged in forcible

detainer proceeding); Williams v. Bank of New York Mellon, 315 S.W.3d 925, 926–

27 (Tex. App.—Dallas 2010, no pet.) (same); Rodriguez v. Citimortgage, 2011 WL
182122, *3 (Tex. App.—Austin 2011, no pet.) (memo. op.) (same); Fleming v.

Fannie Mae, 2010 WL 4812983, *5 (Tex. App.—Waco 2010, no pet. h.) (mem.

op.) (same); Middleton v. Crestar Mortgage Corp., 2000 WL 298694, *4 (Tex.

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
concurrently with suits to try title in district court. Rice, 51 S.W.2d at 708; Haith v. Drake, 596
S.W.2d 194, 196 (Tex. App.–Houston [1st Dist.] 1980, writ ref’d n.r.e.); Hartzog v. Seeger Coal
Co., 163 S.W. 1055, 160 (Tex. Civ. App.–Dallas 1914, no writ); Rodriguez v. Citimortgage,
2011 WL 182122 (Tex. App.—Austin 2011, no pet.)(mem. op.).



                                                                                                                                                                                                                                                                                                                                           12
    App.—Austin 2000, no pet.) (mem. op.) (same).

                       The Singha court echo’s the San Antonio Court of Appeals (in Dormandy v.

    Dinero Land & Cattle Co.5) and the Corpus Christi Court of Appeals (in Yarto v.

    Gilliland6) in providing that where a deed of trust creates a tenancy at sufferance

    relationship post-foreclosure, that relationship alone provides a basis for

    determining possession without addressing the issue of title.

                       Even if Appellant’s “title dispute” were examined on its merits, Apellant’s

    legal argument is patently ineffective to establish his basis for title ownership in

    the Property.7 Acceleration of the debt (as stated by Appellant within his brief) was


    	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
5
        The San Antonio Court of Appeals in Dormady v. Dinero Land & Cattle Co. stated,

                       That is not the situation in this case where a landlord-tenant relationship is
                       established in the original deed of trust. The landlord-tenant relationship provides
                       a basis for determining the right to immediate possession without resolving the
                       ultimate issue of title to the property. In short Dormady has the right to sue in
                       district court to determine if the trustee’s deed should be cancelled…independent
                       of the trial court’s determination in the forcible detainer action that [purchaser at
                       foreclosure sale] is entitled to immediate possession. Dormady v. Dinero Land &
                       Cattle Co. held, “ L.C., 61 S.W.3d 555 (Tex. App.—San Antonio 2001, pet.
                       dism’d).
    6
        In Yarto v. Gilliland, the Corpus Christi Court of Appeals provided,

                       In most situations, the parties in a forcible detainer suit are in a landlord-tenant
                       relationship. One indication that a justice court, and county court on appeal, is
                       called on to adjudicate title to real estate in a forcible detainer case – and, thus
                       exceed its jurisdiction, is when a landlord-tenant relationship is lacking. Yarto v.
                       Gilliland, 287 S.W.3d 83, 89 (Tex. App.—Corpus Christi 2009, no pet.).
    7
      An asserted basis for title ownership that is patently ineffective under the law does not raise the
    type of “title dispute” that would call the county court’s jurisdiction into question in a forcible
    detainer action. See generally, Yarto v. Gilliland, 287 S.W.3d 83, 93 (Tex. App.—Corpus
    Christi 2009, no pet.).

                                                                                                                            13
on August 28, 2009. See, Appellant’s Brief at 2. Under Texas law, a sale of real

property under a power of sale in a mortgage or deed of trust that creates a real-

property lien must be made not later than four years after the day the cause of

action accrues. Tex. Civ. Prac. & Rem. Code §16.035(b); McLemore v. Pacific

Southwest Bank, 872 S.W.2d 286, 292 (Tex.App.—Texarkana 1994, writ dism'd by

agr.). When this four-year period expires, the real-property lien and the power of

sale to enforce the lien become void. Tex. Civ. Prac. & Rem. Code § 16.035(d).

Per Appellant’s brief the debt herein was accelerated on August 28, 2009 and

foreclosure sale conducted October 6, 2009, clearly inside the four-year statute of

limitations. See, Appellant’s Brief at 8.

                                                      At the end of the analysis, Appellant failed to produce any specific evidence

of a valid title dispute that would have deprived the Trial Court of jurisdiction.

The foreclosure sale occurred within four years of the mortgagee accelerating the

debt and Appellant has stated no other challenge to the foreclosure sale within his

briefing. There simply is no evidence that title and possession are so intertwined

as to deprive the Trial Court of jurisdiction because a landlord-tenant at sufferance

relationship exists between Appellant and Appellee that provides a basis for

determining possession without addressing the issue of title.




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  



                                                                                                                                                                                                                                                                                                                                           14
       V.    ISSUE NO. 3
       AS APPELLEE FILED ITS FORCIBLE DETAINER ACTION A
       MONTH AFTER SENDING NOTICE TO VACATE TO
       APPELLANT, DID APPELLEE FILE SUIT WITHIN THE
       APPLICABLE LIMITATION PERIOD PROVIDED BY TEX.
       CIV. PRAC. & REM. CODE § 16.003?
	  
       Appellant asserts that CitiMortgage is barred by limitations from bringing

this forcible detainer action. In reaching his flawed conclusion, Appellant cites the

date his underlying mortgage note was accelerated, and he combines that date with

the statute of limitation within Tex. Civ. Prac. & Rem. Code §16.035 which

addresses that, “A person must bring suit for … the foreclosure of a real property

lien not later than four years after the day the cause of action accrues.” Tex. Civ.

Prac. & Rem. Code §16.035(a) (emp. added). Based upon the facts as presented by

Appellant, the mortagee did in fact foreclose within four years of acceleration of

the debt. (acceleration on August 28, 2009 and the foreclosure completed months

later in October, 2009).

       What Appellant fails to recognize is that a suit for forcible detainer is a

different action than one seeking foreclosure.        Simply because CitiMortgage

purchased the Property at foreclosure sale in 2009 does not in any way prohibit

CitiMortgage from waiting to send a lawful demand to vacate (in this case until

after a district court lawsuit challenging the foreclosure sale was resolved).




                                        15
      A forcible detainer action is a statutory creature and a cause of action for

forcible detainer accrues after lawful demand to vacate is sent to a tenant. The

statute of limitations on an action for forcible detainer is two years. See Tex. Civ.

Prac. & Rem. Code §16.003(a). For a suit to be timely filed, it must be brought

within two years from the date on which the cause of action accrues. Id.

      The Texas Property Code §24.002 provides that a forcible detainer is

committed when a person refuses to surrender possession of real property on

demand and each refusal to surrender possession of real property on written

demand for possession constitutes a new forcible detainer.        Masaad v. Wells

Fargo, N.A.; 2015WL410514 (Tex. App. – Austin 2015); also See Federal Home

Loan Mortg. Corp. v. Pham, No. 14–13–00109–CV, 2014 WL 5034638, at *5

(Tex. App.—Houston [14th Dist.] Oct. 9, 2014, no pet.) (new and independent

cause of action for forcible detainer arises each time person refuses to surrender

real property after person entitled to possession delivers proper written notice to

vacate); Puentes v. Fannie Mae, 350 S.W.3d 732, 739 (Tex. App.—El Paso 2011,

pet. dism'd) (subsequent forcible-detainer action constitutes new and independent

action to determine which party had superior right of immediate possession at time

suit was filed).

      In the present matter, the cause of action accrued at the time in which

Appellant refused to vacate the property after lawful demand to vacate on October



                                       16
21, 2013 and the forcible detainer action was timely filed on September 11, 2014.

(CR 8-34).


                                  CONCLUSION
	  
       For these reasons, Appellee, CitiMortgage Inc., respectfully requests that

this Honorable Court affirm the judgment of the Trial Court. Appellee also

requests any other relief to which it may be entitled.




                                        Respectfully submitted,

                                        Hopkins & Williams, PLLC
                                        12117 Bee Caves Rd., Suite 260
                                        Austin, Texas 78738
                                        (512) 600-4320 – Telephone
                                        (512) 600-4326 – Facsimile
                                        mark@hopkinswilliams.com
                                        shelley@hopkinswilliams.com

                                 By:     /s/ Mark D. Hopkins
                                        Mark D. Hopkins
                                        Texas State Bar No. 00793975
                                        Shelley L. Hopkins
                                        Texas State Bar No. 24036497

                                        ATTORNEYS FOR APPELLEE




	  
	  




                                        17
                        CERTIFICATE OF SERVICE

      I hereby certify that Appellee's Brief for Cause No. 06-14-00105-CV has
been forwarded to the following via certified mail, return receipt requested and
regular U.S. mail on this 28th day of April 2015:


       Via regular U.S. mail
       and CMRRR# 7012 1640 0001 7114 6357
       Pletze Brown Jr.
       2412 Poniciana Lane
       Dallas, Texas 75212

       PRO SE APPELLANT


                                                  /s/ Mark D. Hopkins
                                                 Mark D. Hopkins




	  
	  
	  
	  
	  
	  




                                     18
                    CERTIFICATE OF COMPLIANCE

       Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), the undersigned
certifies this brief complies with the type-volume limitations of Texas Rule of
Appellate Procedure 9.4.

1.    Exclusive of the exemption portions in Texas Rule of Appellate Procedure
      9.4(i)(1), the brief contains: 2,935 words.

2.    THE BRIEF HAS BEEN PREPARED in proportionally spaced typeface
      using Microsoft Word 2011 in Times New Roman font, with 14 pitch font
      for text and 12 pitch font for footnotes.

3.    IF THE COURT SO REQUESTS, THE UNDERSIGNED WILL PROVIDE
      AN ELECTRONIC VERSION OF THE BRIEF AND/OR A COPY OF
      THE WORD OR LINE PRINTOUT.

4.    THE UNDERSIGNED UNDERSTANDS A MATERIAL MISREPRESEN-
      TATION IN COMPLETING THIS CERTIFICATE, OR CIRCUMVEN-
      TION OF THE TYPE-VOLUME LIMITS IN TEXAS RULE OF
      APPELLATE PROCEDURE 9.4, MAY RESULT IN THE COURT’S
      STRIKING THE BRIEF AND IMPOSING SANCTIONS AGAINST THE
      PERSON SIGNING THE BRIEF.


                                                 /s/ Mark D. Hopkins
                                                Mark D. Hopkins




                                    19
                        APPENDIX

Exhibit “A”:   Judgment of Possession dated November 18, 2014

Exhibit “B”:   Deed of Trust dated October 16, 2002

Exhibit “C”:   Substitute Trustee’s Deed dated October 6, 2009

Exhibit “D”    Notices to Vacate dated August 13, 2014




                           20
    Exhibit ''A''
 Judgment of Possession
dated November 18, 2014
                                    CAUSE NO. CC-14-04645-B

  CITIMORTGAGE, INC.                                       §        IN THE COUNTY COURT
                                                           §
                                                           §
                                                           §
  ~                                                        §        AT LAW N0.2
                                                           §
  PLETZE BROWN, JR. AND ALL OTHER                          §
  OCCUPANTS OF 2412 POINCIANA LANE                         §
  DALLAS, TEXAS 75212                                      §        DALLAS COUNTY, TEXAS

                                      SUMMARY JUDGMENT

           On this date, the Court heard Plaintiff's Motion for Summary Judgment.                        After

  considering the pleadings, Motion, response, reply and evidence on file, it is the opinion of the

  Court that Plaintiff's Motion should be granted.

           IT IS ORDERED that Plaintiff is entitled to possession of the prentises described in

  Plaintiff's Original Petition for Forcible Detainer, and have restitution, for which let writ issue, of

  the premises commonly known as 2412 Poinciana Lane, Dallas, Texas 75212, and legally

  described, as:

           BEINGLOT22,BLOCKGG,AMENDEDPIATGREENLEAFVH.LAGEPHASEONE,AN
           ADDIDONJOTHECIIYOFDAUAS, TEXAS,ACCORDINGTOTHEMAPORSAID
           ADDffJONASRECORDEDINVOLUME2002144,PAGE1586,MAPREmRDSOFDAILAS
           COUNIY,1EXAS.
                     Exhibit ''B''
    Deed of Trust
dated October 16, 2002
     .. ·;.·.-

     (.

                 Return To:
 /               K8 HOME Mortgage Coapany
                                                                                                                               2052548
9                7660 South Industrial Nl018
                 Las Vegas, NV 89139
                 Attn: Investor Compliance
                                                                                                               10/3!102
                                                                                                           Deed of hust
                                                                                                                           3533713           tSS.OO


                 PrCilllrCd By:
                 KB HOKE Mortgage Company
                 4800 Fredericksburg Road
                 San Antonio, TX 78229


                 Order No. 02-5562
                                                                 ISp1ct Abon Thl1   Un~ }~or   1tuordlftJ: D a t a l - - - - - - - - -
                 Escrow No. 02-5562                                                                               12400DU63
                                                                   DEED OF TRUST
                                                                                                     ~UN   100072112400046631
                 NOTICE: THIS LOAN IS NOT ASSUMABLE
                 WITHOUT THE APPROVAL OF THE DEPARTMENT
                 OF VETERANS AFFAIRS OR ITS AUTHORIZED
                                            VA Case No.
                 AGENT.                    LH-49-49-6-943752
                 DEFINITIONS

                 Words u!Cd in multiple ~lions ur lhis document are defined below and otltcr wmds arc d.:fincd in Sections
                 3. II, 13, HI. 20 and 21. Ccnain rulc.1 regarding the usage or word!< used in litis document me also provitled                       ·:·::
                 in Section 16.

                 (A) "Srcurity lnstrumtnt" mwns lhis ducwnem, whirh is wut:d October 16, 2002
                 wgclher with all Riders 10 this docurncm.
                                                                                                                                                      ~:.
                 (8) "Burrower" is                                                                                                                    .   ~

                 PletEe Drown JR. and
                 Jessie Brown, Husband and Wife




                 BomJwcr i.< the grlllllnr under this Sccurlt~· Instrument.
                 (C)"!.onder" is ltB HOME Mortgage Co-.pany

                 l.                                                                                   LOAN ft 1240004663
                                                                                   MIN 100072112400046631
L~n~cr's ~ r-:nllirm ih:u is
acting solei)' a< a nnmincc for Lender ami lcnder's succc..ia)' lhis debt in reguk~r Periodk
Payments and to pa)'t.lle debt in rull JIOlltotcr lhan Hovamber brat, 21132                    .
(Gl "Property" mCM~s the J•ropcrly that is dc.scn'bcd below under the heading 'Tmnsli:r of Right~ in !he
f'ro[>Crl)'."
(U) "Loan" means lhe debt evidenced by d1e Noll:, plus imcrco;l,   all)' f>repaymcnt ctlarg.:.s 1111<1 la~e ctmrgcs
due under the Note, and nil sums due under this Security lnstrum~nl, plus intcrcsL
(I) "Ridors" means all Riders to thi$ Security ln>1rumcnt lloat o.rc .,,,,xutc:~-eds paid under !.he cov~mg..:J~ dt!S                                                                                                    LOAN H 1240004663
                                                                                                    MIN 100072112t00046631
                iP) "Puiodit Payment" Jn.!all~ the rcgul~rly sch~dul.:.l illllnunl due lor (i) princi)l:ll and intenl and tl.'l.~igns of fliERS. ·nti5 Security
                lnslnlmcn~ secures 111 Lender: (i} the rcpayme.nl ur the Loan, and ull rcnc.wnls, cxtcnsions ;md
                modifications of the Note: ami (ii) the 11e1fmmanc~ nr Borrower's co,·cnanL• and ugrocmcnt• under
                this Security Instrument and lhe Note. l'or this puq~I!c of llcSigns) b11.• lh~: righl: to cxert·ise any or all of tMse inter~.'!~:!. including,
                but not limi!OO 1.0, die rigbt to lorll!'l!l~ and sell t11e l'r•rpcrty; and to take :111y actitm ret;\lirtd of Lender
                inclllliing, but nat limned w, rclca~ing and c:~~~~:dittG lin..• Sl'l:ulll}' lnstrun,~m.


                                                                                                ' ·~· · F6 9!?              Form 3044 1101




                                                                   !ir''2 13 0 l~ 3 7 I                                                          Page 59
~~[tt     .. DJ.J>(f't"... .-~--· ..·:---~--.-~"..- - . . . ..-
        '-.
                                                                                   LOAN U 1240004663
                                                                                   MIN 100072112400046631
                         BORROWER COVENANTS thai Uotruwer is lawfull)' ~~iscd of !he c~UII~ hereby conveyed and has
                    the right to grJnt and cu1wey the l'lopen)' :llld that 111~ l'lnpeny is uncncumoo.:d. cxcc111 ft>r cn~mnbruncc.s of
                    nx·urd. Uum>wcr warr~niS and will lldcr covenant :md agree as follows:
                           I. Payment nr Prlnripal, Interest, R.~w Item.•, Prepayment Char~... nnd Late Chargi'S.
                    Borrower shull pay when du.: !he principal of, and imercst on, !he debt e\•idenced by the Nmc and any
                    11rcpayment charge.~ :111d late charges due under lhc Note. Bcmowcr shall also pa)' funds ior E..o;crow Items
                    pur~u:u1t 10 Section 3. Paymc11t~ due under !he Note and litis Security lnsuumcnt shall be made in U.S.
                    currency. Hnwe\·cr, if WI)' check or other instnmlcllt received by Lc.ndcr a.• p~ymcnt under lite NoiC or lhis
                    Security ln.~uumcnt ;_, returned w Lemler unpaid, Lender may require that any or all subscctllr.nt payment•
                    due und.:r lite Note and lhl< Sccnrity ln. refuse sue II payment or partial payments in
                    the fuiUre. but Lender is not obligated to apply sud• payments allhc time such payment• arc IICL"Cpted. If each
                    Periodic Payment is applied as of iiS sch•'dulcd due elate, then Lender ncccl nut r•ay inlercsl on unapplied
                    funds. Lenclcr may bold ~11ch unapplied funds until Borrower make~ payment 1o bring lhe Loan currcnl If
                    Borrower docs not do so wilhin a rca.unnble period of time, tender shall cilher apply such fund~ or rcmm
                    lhcm lo Borrower. If not applied earlier, such funcl~ will br. applied tn lite out~[;Jnding 1•rincipal balance under
                    the Note immediately 11rior 11> foreclosure. No offsel or claim which Borrower might have now or in !he
                    future ag.uinst U>lldtr shall relie\'C Borrower from making payments due under the No1c and !his Security
                    Instrument or perfomling the covcll311ts and agreements secured by lhis Security ln.~uumcnl
                           2. Applkation or Pa)ments or Proctteb. Eltcepl iiS olhcrwise described in lhl\ Section 2. all payment~
                    accepted and applied by l.cndc~ shall be applie-d in the following order or 11rinrily: (a} inlclCst due under ""'
                    Note: (b) principal due under the Note; (c) amount~ due under Se~:ticm 3. Such payments shall he applied to
                    each Periodic Payment in !he order in which it bo::ame due. Any remaining amount< shall be applied rust 10
                    late charges, second to any other amounts due undC!I' !his St'Oirity Instrument, and lhcn to reduce lhe principal
                    balance or tlle Note.
                           If U>lldcr receives a 11ayment from Borrower for a dclin•JUent Periodic Payment which includes a
                    suffiCient wnouni!O pay any late charge due, the )Kiywcnl may be applied 10 the delinquent payment and lhe
                    late charge. If more !han one Periodic Payment ;_, outs[;Jnding, Lender may apply any paymem received from
                    Borrow~r 10 die repayment of lhe Periodic !'-dymcnt~ if, lUld 10 !he CXICntlhut, coch payment can be r.aid in
                    full. To the extent that nny cxccs.s exists af1cr lhe paymcru is applied 10 the full pnymcnl of one or more
                    Pe~iodic Payments, such exce...s may be applied to any late charges due. Volunwy prcpaymenl~ shall be
                    applied lirsl to any prepa)·mem charge.~ and th~n as de.;cribcd in !he No ~e.
                           Any liJlplicatiun of payments. insur.m~e proceeds, or Mistcllancous Prucccd~ to principal du" under lhe
                    Nou: sll.all not extend or JlOSlllOnc d.e clue date, or change tl1e amount, ur lhc Pcriodi.: Puymcnt and :WCSSIDC'nts :ind olher items which can auain priori!)' o"cr ll1i~ Security lnsuumcnt as " lic.11 or
                    encumbrance on the Properly; (b) lca:1chold payments or ground rent< on !he l'loiX>ny, if any: (c) premiums
                     for DIIY IUid all in.,-umrtce rq1uiwl by lf..ndcr under Section S; and (d) Mongagc ln)'Umrtcc premiums. if any.
                    or any sums payable by Borrower 10 l..tndcr in lieu or lite payment of Mongage Insumnce premiums in
                    accordance willt the provisions ol Section 10. These items ate called "Escrow lt~nt..'-" At origination oral any
                     time during !he term of lhc l.oan, Lender lllilY require !hal Cunununily A.~·iiltion Due.s, F~. and
                     AsS(.~Cnts, if any, be es.:rowcd by Borrower, and such dur.J;, fl'CS and U)l!lCS.~nlCIIt< shall be an F.snnw




                                                                                     . . . . . . Qt   11.                                                               Fo1m 3044 1101




                                                                                                                                                                                                                                                                       Page 60
"· ·'t*'·'   ',
                  ~-~~   . . . -.. . . .   ~--~--~--   . .-·-·.   ----~-------~-   . . . . ._.,. .,. . . ., . ,. .
                                                                                                                 :--r-.. - ....... - -•. - .......- ••. ~-' .- .......... ~....,.,~J   .,..........:--•"--·"~......,. . ----:-·•1$-.' ... ,..._...,_...,..-., .•..••
                                                                                                                                            LOAN 8 1240004663
                                                                                                                                            MIN 100072112400046631
                    Item. llmmwer shall prumpdy furnish 10 l.~ndcr ull notice.~ of anmllnL~ 10 he pai~ under Ulis Section.
                    Bonuwcr .:I\' Items unless Lender w:~ivcs Borrower's obligation m pay
                    dtc l'und, fur any or alll~~erol\' hem.~. Lender nllly waive Borrower's obligation to pay 111 Ltndcr Fullil• for
                    M)' or all ~row hems nt anr lirnc. Any such w;Uvcr m:1y on I)' be in writing. In d~ event of such w-.Uver,
                    Borrower shall pny diroctly. when and whcr~ payable. lhc amounts due Cor any b,"Crow Items for which
                    payment of Funds ha.~ been wa~vcd by Lcmk'r an~. if l.cn'UCh arnounL•,Ihlll nrtlhcn required under d1is Section 3.
                           Lemler 1'1111)', at any time, collc.ct nnd l1nld Funds in an amount (a) ruffki~nt to pcrrnill..cndcr to apply
                    lhc Funds at the time s~ificd under RESPA, and (b) not 1.0 c~cccd the maximum amount n lender CIVI
                    n:quirc un~er RESPA. tender shalt c.~'limale U1e lllllUunt of Funds due on the hasl~ or ~'Urrcnt dala and
                    rca.sonablc c.•timau:.s of expenditures of future E.~row Items or o!hctwise in :~~xordancc with Applicable Law.
                           The Funds shall be held in an institution whose deposits we insured by a federal ggcncy, instrumcmalily,
                    or entity (including Lender, ir Lender is au insututinn who50 depo.~its are ro insured I or in any Fooctal Hom~
                    loan Hank. tender shall apply lhe Funds ID Jlay lllc E:;crow IU!ms no lnl~ !ban lhc time spo:cilicd under
                    RESPA. Lender >hall not charge Borrower for holding and applying U1c Funds, annually analyting the
                    escrow account, or \'erifying the Escrow Items, unl~ lender pays Borrower inlcre!ll 110 the Fund~ and
                    .1\pplicablc luw permits Lender lo make such a chill~ Unless nn ngrccmcnt is made in writing or Applicuble
                    La"· n:quire.~ int.."''est 10 be paid on lite Funds. tender shallmll be required to pay Borrower any in!.Crest or
                    earnings un the Funds. Borrower and Lender can agree in writing, howe\'er, thutln~rest shall be paid on the
                    Funds. Lender shall gh'C to Borrower, ..·ilhout charge, an annual accounting of the Fonds as required by
                    RESPA.
                           If th.-.c is a surpl115 of Funds held in c,'lerow, a.• defined under RESPA, Lender shall account 111
                    Borrower for the a~ funds in accordance wilh RESPA. If there is a shorllige of Fun~.~ held in c.~row, as
                    defined under RESPA, Lender shall notify Bonowcr M r~tllircd by RF.SPA, and Borrowc: shall pa)· 111
                    Lender the mnount nm:ss:llY 1.0 make up lhe shortage in 1\CC(lldante with RESPA, but in no more 111311 12
                    monlbly paymcms. 1£ wrc is a dclidcrtcy of Funds held in csaow, a.~ defined under RESPA, Lender shall
                    notify Borrower a.~ rcquilcd by RESPA, and Bottowcr slutll pay to Lender !he amount lle(CS.W)' to make "I'
                    lhc dclkicncy in lll.'l:ord:VIC'C wilh RESPA, hut in no more !han 12 tnnmhly payments.
                           Upon payment in fuU or all sum.i s~:ured b)• th~l Se-"urity lnstrumcnl, Lcndl-.r shall promptly 1'\!fund tu
                    Borrower any l'unds held by Lender.
                           -'· Cbar~:es; Lkns. Borrower shall pay all mts, a'OSC.t5ments. crutigc.~. fine.~. and impositiom
                    allrih11table 10 !he l'ro(li!OY which can attain 1rrinrity over l11is Sa:urity lnsUUrrtcnl. lea.chol~ payments or
                    ground n:nl.'l on d~e Prupcrty, if 1111y, and Cummunity ,\ssoL.iation Dues, F.:.:.~. and Asse&menl8, if wty. Tnll1e
                    e~lentllmllhCSI.lltCIIls arc E.o;crow [li:rlts, Bonttwcr shall pay !hem in !he m:umes provided in Section 3.
                           Jlormwcr shall promptly di.~ehargc I!IIY lien \\'hil:h llliS priority over this Set:urity rn~Vllrnenl 11nlc.! cnliltcCRlCnl of lht lien in, kgal procc.:dings "'·ln~h in Lender's opinion operate Wprevent d!¢
                    enforcrmll                                                                                 LOAN " 1240004663
                                                                                 MIN 100072112400046631
duys nr !he da~e on which that notice is gh·cn. llurrower shall s;,tisfy the lien ur ~tkc one or more or the
DCtiuns I'CI forth :tho•c in thi.~ S<>cUun 4.
        l.cndcr may rc~linn lllltVor reporting
scr\·icc uscll b)• Lend~r in connecdnn with this Loan.
        S. l>roptrty Insurance. Borrnwcr shall kc.:p the imi'IO\'emcnL~ nnw c.d~!ing ur hcr.:uflcr ~rcctctl on the.
Prupeny insurctl against los.~ by ftrc, hnzurds included willoin lhc linglr. paymcm or in n series of pmgrc.ened, Ule in.~unu·"o pnx:c~                                                                                   LOAN I 1240004663
                                                                                   KIN 1000721ll4000t66l1
the sum~ sccnrcll by lhi.~ Security lnslr\mu:nt, whether or not !hen tluc, wi~• !he c> shi!ll be aprlied in lhc ord. Occupaney. Dorrow~-r $hall cx:cupy, c.oo1abli.~h. anlyin~ re.'l.\onahlo;




 Q-tD(TXj.IIOO)OI                                                                                        Fotm 3044 HOI
     ~




                                                                                                                               Page 63
                                                  1tr'2 I 3 0 4 8 75
                                                                                                       LO~I    #   ~:140004663
                                                                                                       MXN    ~00072~12t000466Jl

                    anom~ys'       l".:cs to Jlrnloct il< intorcsl in lhc ProJlI~y prncecding. Securing the l'rop.:ny includes, bm i.< notllmitoo to, entering th~
                    l'ropcny to nlake rep3il);, change locks, replace or board up uoars un~ wimlows, drain water from pipes,
                    climinaiC building or olhcr code violulions or dungcrous comhtions. and have utihtics mrned on or oiL
                    Ahtllmgh Lender may t:>Jce '"'lion under !his Section 9, l..cnMr doc.< not ha,·c to do so and is not under any
                    duty or obligation 10 do so. It is agreed that Lender incurs no liability for not m!;ing aR)' ur all action<
                    authorized under this Socuon 9.
                            1\ny amounts disbursed by Lender under th~< S1.-ction 9 shall hee provi~ions or lhc lease,
                    If Borrower acquires fee litl~ 1o !he Propcny. th~ lc:ISChold and th~ fcc tillc ~hall nul merge utile..;.~ Lender
                    ngrccs to lhe merger in "·riling.
                            10. Mortgage Insurance. If Lcnd~r required Mortgage Insurance M a condition of making the Loan,
                    Borrower shall pay the premiums r"'juir~ 10 maintain the Mongag~ Insurance in crf~ct. If, !or any reason,
                    the Morq;agc lnsumnc~ coverage rce pr~:miums required to obtmn cowrage
                    subsUIIItially equivalent lo lhe Mongagc lnsuranre previously in cffctl, at a cost ~1tbstanliall)' equivalent 10
                    the COS! 10 Borrower or the Mongagc ln.~umnce previously in effect, from an ahcmatc mnngage insurer
                    selected hy Le"der. If substantially cquivalenl Mongagc Insurance coverage IS not available, Borro·e sh:tll be nnn-tcfund.1blc, notwillmanding the r~z that
                    the Loon is ultJntaldy paid in full, nnd Lender ilhall not be required to pay Borrower any interest or earnings
                    on such loss tcscn·c. Lender r Mongagc lnsurdi!Cc ends in accordnnl-c with any wriucn agreement
                     bclwccn Borrower nnd Lender providing for SlJCh termination til until termination is required by Applicable
                     Law. Nothing in thi< Section 10 affects Borrower's obligation 10 pay inla'cst at the rate provided in the NnlC.
                            Mongnge Iruurancc reimburses L.endor (or any entity that purchases the Note) for certain lo.'1..'iCS it may
                     incur if Bonowcr docs not repay the Loan as ugretd. Borrower is not a party to the Mortgage lnsumncc.
                             Mongage insurers evaluate their wtal risk on all such insurnnce in force from time w time, ami may
                     enter into agrecmenl~ with oiiJcr panic.< !hat share or modify !heir risk. or reduce los.lc {which '"")' include runtl.> obuincd rrc1n Mortgage lnsumnce
                     premiums).
                             As a result or these a!."r~cmcnts, Lender, any 1mrchaso:r of tl1c Note, another irtsun:r, any reinsurer, any
                     olher emit)', or any affiliate or :my of lite loregoing, ntay receive (directly or indirectly) amounts that derive
                     from (or might be: charoc~erized as) a poru,,n or Borrower's pll}'t11 l!ll)' rrrund.



                                                                                                                            Fotm 3044 1101
                     --eB(TX)       '"*''                                    Patai.{llftlli




                                                                                                                                                  Page 64
....   .f .41.."'
       '•,
                           :'
                                                                                LOAN • 1240004663
                                                                                KIN 1000721124000.6631
        (b) Any such agreement~ ,..ill nul alTer! the ri~hls llorrnwor has • if any • with respect to the
Murt~a1:~     Insurance under the llumtuwner.; l'rot~>rtion Ad of 1~93 or any other wn. These ri~:hts may
include the righl to recein certain dl~clusures. tu request and oht11in c-.mrrllatiun of the Mrm~u~e
Insurance, tn han the Mortgage Insurance terminated autom!llically, undlor to rn:ei;·e a refund of any
Mortgage Insurance premiums that were unt-o~rned at the time uf such l:'oJnr~llation or termination.
        II. AS'iiRnmenl of Miscellaneou.~ ProcL't'ds; l>orfeiture. All MiscdlanL'Ot" Prnccccct such Prot>eny rn ensure d1c work ha.< been completed 10 Lender's
suti.'ifaction, provided that such inspection shall be nnd~nnkcn promptly. Lender may p;.y for the repairs and
rcsrornlion in n single disbursement or in a scrir.s of prngress Jla)'mcrtL< a.< the w01k is complcte.d. Unless an
agreement i.• made in writing or Applicable Law rcquir~.s interest "' be paid on such Miscellaneous Prt:X.'O! begun that, in
 Lender's judgment, could result in forfeiture of Ute PrOJICfl)' or olhcr material im11uirmcnt of Lender's in~:rest
 in the Propert)' or right:~ under this Security lnstcun~lnisscd with ll
 ruling lhat. in under's judgment, prct:lude5 fodeilure of the Properly ur other rnutL"rial irnpairmclll of
 LA:nclcr's interest in the PruJICfty or right~ u11<1er thi5 Security Instrument. The ~11ncceds of any award or ch1im
 (or dnmagc:s that arc attributable to the imjl                                                                                LOAN M 12~00046&3
                                                                                MIN 100072112400046631
        12. llorruwcr Nol keleasttl; t'nrbcamm·e lly l.ender Not a Wuh·.r. btcusion uf the time for
P,1)'1l1Cill or mc•Jilication nl anmrtiMtion ot the sums secured by tim ScCllritr lnstmm~m granLCcl hy Lender
ltl Borrower nr any Successor in lnlcr~st of Burrower shall not opcmtc tu rcka.;c the liahility oi Btorrowcr or
an)· Successor~ in 1nli:rcst elf Borrower. lender shall not be required w con1mcnce proceeding~ against :my
Sut·~cssur in lntCfL'St or llorrmwr or to refuse 10 extend time I!Jr payment or othcf\visc modily amorti7..tion
or the sums secured by this Swer ~hall not he rclllaSed from
Borrower's obligations and liability untlcr this Security Instrument unless Lender agrc.!s to such release in
writing. 'lllc co•·cnanl~ and agrcemctll< of this Security Instrument shall bind (except as pro1·ided in St-ction
20) nnd benefit the sucu...•;sors and a...signs of Lender.
       1-1. Loan Char~!'$. Lender may charge Uorrowcr fees for servkcs pcrlonntd in connection with
Borrower's default, for the purpo.sc of protecting Lender's intacst in the PrOJJCrty ami rights under thi~
Security Instrument, including. but not limited UJ, anomcys' fees. propcrl)' in.~rcction and valuation f~e&. In
regard to any other fees, 01c absence of express authority in thb Sccuril)' lnslnlmcnt 10 charge a spcci~c fcc
to Borrower shall not be {onstrucd a.~ a prohibition on the charging or such fee. Lender may not ch:ll'ge fees
that are expressly prohibi~d hy tills Security lnsuumcnl or by Applicable l.aw.
       1£ tltc loon i.< subject to a law which set~ maximum loan charges, and that law is finally interpreted s.o
that the inwn:st or other loon clwges cotlcctcd or to be collcct.cd in connection with the Loan c:xcccd the
permitted lint its, thi!ll: (a) WIY such loan cllargc shall be reduced by the wnown necessary IC) reduce the charge
to the p.,'rnlittcd limit; and (b) My sums already coflcc~d from BcJrowcr which e-\cecdcd pcrrnined limits
will be refunded 10 Borrow.:r. Lender may dtOOliC to make lhi~ r~fuM by re-ducing the principal owed under
the Note or by making a direct Jlaymcm to Borrower. If a refund reduces principal, the reduction wilt be
treated as a partial prepayment without any prepayment charge. (whctltcr or not a prepayment cb:trge is
prO\ided for untlcr the Note). Borrower's III."CCptancc of any such refund mooll by direct raymcntiD Borrower
will corulliwtc 3 waiver or any right or action Borrower might ha•·c arising lllll ur such I)VCtchargc.
       15. Notices. All notices given by Borrowcc or Lender in connccullY noliry
Lender of Borrow·er's change of tlddrcs.~. If Lender •·pedlics a llf(lCedurr. for rc(lOrling Borrowcr·s change or
address, lhcn Borrower shall onlr ret>ort a ch1Ulge of lkldrc.•s through that s-pccilictl procedure. There ma)' be
 cmty one. designated notice adtlre:>.~ und~r this Security ln5tnJtnent at any one time. Any notice to Lender shall
 be given by ddivcring it or by mailing it by fii~t cla.-.s mat! to Lender's 11ddre.o;.s ;t~t1                                                                                      form 3044 I                                                                                                          LO~ I 1240004663
                                                                                                          MIH 1G0072112400046631
                             1~. Go~ernin~: Law; Se•·nability; l(ules nf Cunstructiuu, llti.< St-cu•·ity Instrument shall !1~ and obliguuons
                     t·omaintd in rhis Sc•:urity ln.ntr:.ct or iiiJlight he .wcr is sold 01 tr.m.~krredl without Lemler's prior writll!fl
                     consent, Lender mny require immediate pa)'RICnt in full or ~II Silins 5Cl:Urctl by this Socurity lnsuument.
                     However, thi~ option Stlallnolbee~crciscd by l~nder if such cxcrcisol is prohibited by Applicable Law.
                             If U!.~der exmi1cs thil< option, Lender shall give Burrowt'f nolil:e of accclcr:ttion. The r;utic~ shall
                     pm,·itle a period of not lc.'IS than 30 days from 1he dale tile notice IS given in accmdance wilh Section 15
                     within which Borrower must pay all sums sccun'll by this Security lnsuumcrn. If Borrower fails to Jl'l)' tbcsc
                     sums prior to the extlinllion of this period, Lender may invoke lilly rcmcdic.1 pcrmiucd by rhis Security
                     ln.'' all
                     cxp..'llse.s incurred in enforcing lhi\ S.:c:urily lnstnuncnl, including, but not limitt:d to, reasonable aunmeys'
                     fee:;, propcn)' inspa:tion and vahlalitm fees, llllll other fe.:s incurred for ~~~ PUfllOSC of protocting I..cntler's
                     iniClcst in th~ Pmll"'lY ami rights under this Security lnstnunc:nt: and (d) lllkel< such aclion a.< Lender may
                     rcaoonably require tn assure 111:11 Lcntlcr's inlerest in tlae Properly and rights under this Security Instrument.
                     und llorro ..-cr's obligation 1D pa)' !he .~urns secured by till~ Security Instrument, shall continue un~hangcd.
                     Lender m:ty tesc dcposil• arc in>"Urcd by n rw~ral
                     agenc·y. in>trunumlality or enlity; or (d) Ehxuonic Funds TmJ\.\fcr. Upon rtins!at~mcnl by Borrower. thi5
                     Security Instrument and obligations sreuu:d hefebr slmll remain fully crrcclivc 11.~ if no :~n had
                     occurred. However. thl' right to reinstalC shall not apply in the case of acceleration under Seclinn I!I.
                             20. Sak or Nol•; Cbang~ uf Loan llervker; Nutkf ur Grievance. The Note or a partial in!erc.t in the
                     Now (tog~ the name 1mil Oll.ldrc..\.< nf the new Loan Scrvil:cr. the
                      nddrtss '"which P                                                                                  LOAN M 1240004663
                                                                                  MIN l000721124000466Jl
notice of trarl,fer of ~~rvidng. lithe Nole i; ~uld antllh~rcaltcr lhc loilll ~~ scr•·i.:ed I•Y a l.o311 Scrvic~r olhcr
lhan lllc purct.;~'cr of the Note, II•• morl~a~c loan scrvidng ot;.lisauons Ill Burrower will remain wilh lhc
loan Scn·kcr or be tmnsfcrrcd 10 a successor Loan Servkcr and :uc nul us;un1cd by ria~ Nntc purdmscr
Wlli!S.~ orhcrwlo;c provided by the Note pureha.nowcr nor l...:ndcr mal' commence, join, or be joinctl to illlY judidal action (:•< cilh.:-r an
indh·iduallitigunt ur 11M: mcmbcr of u class) !hat arises from the utbcr party· s actions pursu.mt to this Sc other f>ruty l with suro~·b and .lllordcd the olhcr party htl ,..ill be tlccmcrl r.o he rea.xic pc.ltkidc.s and
 herbicides, volatile soh·cnts, materials com.ai.ning a.'lx:slo~ or formafdcllydc, and r.>!lioattive materials: (b)
 "Environmental L:lw" means Ieder.&! laws and laws of the jurisllil'tilln where lhu Proper!)' is loc.:.~e~l that rdatc
to health, S')lUIISC action,
rcn1cdial ..:tion. ut removal action. as tlcfmoo in Environmental Law; and (d) au "Em·imnmentnl Condilion'
 means a condition thru can cause, conlribulc to,m otherwise trigger ru1 Envitonmcutnf Cle.tump.
         Borrower shall not cause or permit the prcscllec, U,;c!, di:~posal. stOrage, or r~fca:lc of any llal'Ntlous
 Subsl:lnccs, or lhr~atcn llJ rei= IUIY Ha1.ardous Suhslnr.ccs, on nr in the l'ropeny. Borrow~r shall nm do,
 nor allow anyone dsc r.o do. arlydling alf"'-'ling lire Property (a) rhal is in vinl3tion uf any Em·irunmcntnl
 Lllw, (b) wllich crcales an Environrnenl:l.l Condition, ur M which, due to the pr=ncc, u:~e. or release uf a
 Hal.ardous Subsume.:, creates a condition that ill.lvcrsely rufccls lhc valu~ o£ the Pmperty. The pr~..::ding two
 sen!Cnccs shall not apply r.o lhe 1>resence, use. or s10r.1ge on the Property <>f smnll qu:mtititJS of lllWII'doiLq
 Subst:~m;CS thai arc gencrnlly m:ognil'.cd n• be sppmpriatc Ill normal residential usc; and 10 mainrcnancc of
 the Property {including, but no11imill:d 10, hal.ar'· If Bonowu l~ams, ur is notified hy
 any govcmrncnlnl or regulnrory authority, or any private p:lll)', rl>atany removal or othrr rcmedi:uion or any
  H:ll."lftklUS Suhstllllcc affcclin,g lhe Pro(ll!rty i• nf.l:c.ltial)', Borrower shall pmmptly wkc all necessary remedial
 oclions in accurdr.nce wir.h En,·ironmentall.aw. Nothing hr.r~in shall crc~tc any obligation on Lmder for lUI
  EnvlronmcniAI CICllllup.




                                                                                                       fo                                                                                                  LOAN 8 12(0004663
                                                                                                  MXN 100072112400046631
                  NON-UNIFORM COVENANTS. BOITli\Wr nnd Lender further covenant nml agree ns lollows:
                  22. ,\cceluation; Rem•dies. l.ender shnll gi~e noUce to llurrnwer prir.r to L!Cctlcratlon follnwing
            Uorrower's breach or any tO\'enanl or ajlreemtnt in lhi~ Security ln.~lrument (but not prior to
            accelnatiun under Section Ill unless AppiH:ablt! Law prn\'id"-' otherwise). The nolle~ shall specify: (a)
            lhe defaull; (b) the action required to cure the default; (c) a dale, not less than 30 days from the date
            I be notice is gh·rn In Uumm·..-, by which the def~tull must be cured; and (d) that failure to cure the
            default un ur before the dale spedf'led In the notice will result In accelt!ration or the sum.< secured by
            this Security Instrument and .!ale of the Propnt)'. The notice shall further inform llorru•no· or the
            right 10 rein.~tate after acceleration and the ri~:htto bring a cuurl action to a_s and costs n! title e\·idence. t'or the purp"""" nf thls Sectkon 22, the term
            "Lender" includes any holder cr tho Note who is entitled to r£aid to a lhird party for services rendered :1nd the charging of
            the fee is pcrmiuru unde~ r\prolkablc Llw.
                   24. Substitutr 'l'ruslre; Trustee Liability. All rights, remedies and duties of Trustee under this
             So:curity Jnsuumcm rnny be cxcot:lSC~ or performed by one or more uustccs acting alone or tngclher. Lender.
            at iL~ option illld with or wiU10ut cause, may from time to time. by JXtwcr o! annrncy or o!IJcrwisc. remove or
             substituiC any trustee, add one or more trustee.;, or ap~10int a successor uustCI! 10 any Tru~te.: without lhe
             m:.7cssity of any fonnality other thlln a designation by Lender in writing. Without any i'unhcr act or
            C!tnVC)'iJDCC of the !'rop.:rty the SUb>li!Uie, additional or SUCI:C. and lluties conferred upon Truste.:: hetcin and by Applicable Law.
                   TrlCitce shall not be llltbl" if acting U!K>tl aJI)' notir~. rCtJUC-,1, etms~m. dclnan!l, SUilemcnt m od1cr
             dQ~:um.:ntl>!licv~d b)' Trustee to be (orrcct. Tru.H~ shall not he liable ftJC any oct or umk,ion unless >uch act
            or om                                                                                                LOAN 8 1240004663
                                                                                                MIN 1000721124000t66ll
      25. Subroj!aliun. t\ny of lite proL-ceds of lhe Not.: u~cd to 1:\k.: up outsLm.Jin~ hens again5t nil or any
!XV1 uf the Prot"'rtY have been a.lv;mccd by lender at Borrower's request ami upon Borrmwrs
rcprc:;-cntatioll that ~ucb ;uuuunl< arc due nnd arc so.:curoo by vali,lli•'ns at;:unstthe Prop.:rty. Lender :Jmll b¢
rubmgat~.d to My nntl all righiS, superior tiUcs, liens and equities o\\·ned or daimcd by uny llwncr or hol
those ponions n01 ""cured heLcby.
       21. Purchase Monty; Owtlly or l'artition; Renewal und t:xtensiun uf Ll~ns AJ!ain.ll llr.tm~st•:td
l'roptrty; Mknnnledgmrnl ol C11.'1b Ad\·untrd Against Nun·ltomest~ad l'roprrt,·. Cherk hu.t u~
applitable:

0    rurcha!K' Money.
     ll1c funds ad•·anced to Bonowcr undrr lhe Now were usoo U>tle
f'rol!-'rlY. The Note also is primaril}' sccun:d by ~tc vendors lien r~tuncd in ~tc dc'r's liert hiL~ b..'·mcnl of the No!C L'! e.•prcssly m:k!luwle>lgcd, wnfc$Scd am! grant~< I.

0      Renewal and Extensiun of Liens Against llumestead Prllp•ny.
        The Note is in renewnl and cxu:n.siun, but not in extinguishment, of lh~ indebtedness ll·~-;crib\'11 on the
atlllthcd Renewal and Extensinn i!llhibit v.ohich is incorpornted by rtfcrcn~-c. l.cndcr i$ cxpn:.'>.'!l)' ~uhro~:ar~tl
10 1111 right.~, lieiL' and rc:rnetlics St~:uring lhc origiJial holder of a note evidencing Borrow~r's int.lebtcdnes.• and
the t>riginal liens securing the indebu:dncss ll!'e renewed and extended to the date ,,r marurit)' of the Norc in
renewal and extension of the indebtedness.

0      Ackno"·lcdgmenl of Cash Ad,·anct'd AJlaiiiSt Non·Homesl~ad Property.
      The Note rcprr-'lenl!: fund.< ndvanccd 10 Bonowcr on lhts day at Bonowcr's request and llonowcr
acknowledges rctn~s.< or
rcsideruial bomCS~eud. BoJTow·er disclaims Ill! homesrcad rights, inu:r•.:sL' and i;~cmptions r"lat.:d 10 Ute
Proper!)'.
       2!1. l.oan N111 a Home ~:qulty Loan. The Luau el'idetKfll by the Not• is out an rxll'll,ion or credit
as ddined lly S~tiun 50(a)t6J or Secliull SO(a){7), Arlitle XVI, ur the T~xiiS CoruliiUtion. lr lh~
l'rnperty Is u.'l4!d as Rnrrowrr's resldtn~r, then Borrower agr~ lbllt Borruwer will recei                                                                                                                                          LOAN § 1240004663
                                                                                                                                          MIN 100072112400046631
                         DY SIGNING RELOW, Ourro"'er occcpL' lUld llgrcc_,; to lhc tcnns ;uod co,·cnanl< etlll~oincd in ~ois
                    Security Instrument anti in any Riclcr c~ocutctl hy Rorrnwcr and rccnnled whlo it.




                                                                                                                                                                       - - - - - (Seal)
                                                                                                             Pletze Sro>m JR.                                                         ·Horrowcr




                                                                                                                                   -           :::?
                                                                                                                      4::!:.:!~--                                                         (Seal)
                                                                                                                       ie Brown                                                       -Borr,.:nwer




                                                                                         (Seal)            - - - - - - - - - - - - - (Seal)
                                                                                     ·Borrower                                                                                        -Horru~A'tr




                                                                                       (Seal)              --------------(Seal)
                                                                                    ·Bmrowc:r                                                                                         ·Horr.Jwer




                                                                                         (Seal)            - - - - · - - - - - - - - - - (Srol)
                                                                                                                                                                                      -Burrower




                                                                                                                                                                              Foom 3041 1101




                                                                                            mr2 13 0 !1 8 83                                                                                                      Page 71
~p>:!=T'!:'n'l.)?t... l'.-~,.......,.   ... ~....,~.....,...._., ..... r. .-...,......, .... -.,..-..,,....--a.-·-·--,.~-----......---r------·-·--.,--Y   ...-..-....... ··   --v~--··~·.,...-•.     -" ·· ····
           '·                                       .                                                                                                                                    :
                                                                                                                                       LOAN • 1240004663
                                                                                                                                       MIN 100077.112400046631
                     ~nAn:m'TEXAS
                     County of         D     a    I I (\   S

                           Rcrorcme           L            
                        \> L e-1"'2..-C               75 p. 0 1.-',.,           J" ~

                                                      B        R..c~~"'

                     knmvn lo me (or pro,·cd 10 me on the oath of
                     ar through \ )         A 1u e 1<            L   i c   to:- f'J S C      110 I>< Ute l"'r:hCilhc)' elecutcd the j;;lfnC ft1r tile Jturposc.~ and
                     con.,idcration dterdn cxrrcsscd.

                           Gi~cn   umlcr my hand ;uld seal of office thi,;                    f{p          tla)' of    CJcT                 ~0 J.,

                     (Seal)

                                                                                                                                          '-....
                                                                                                               G               c....        ~fS.__._(

                                                                                          "Sul.,.r)' 5"'ubtk




                      My Commission Expires:




                                                                                                                                               Form       ~044       1101




                                                                                                                                                                                                        Page 72
~""""·~Al61.?!''tr.'"'/"f".-··~--~.~   ··--·-----...,_.,__________ ,_.,. ..... _   _..,_~-----·                       ·-· ·---·-            •• ••'---JO   ,r,.,_...,...._,,_.   ·~   ~~,....,_,.._,,_




             '·                                   .
                                                                                                                   LOAN   ~    1240004663
                                                                                                                   VA   case     No.
                                                                                                                   LH-49-49-6-943752
                                        \1 A GUARANTEED LOAN AND ASSUMPTION POLICY RIDER

                         NOTICE: THIS LOAN IS NOT ASSUMABLE
                         WITHOUT THE APPROVAL OF THE DEPARTMENT
                         OF VETERANS AFFAIRS OR ITS AUTHORIZED
                         AGENT.
                         THIS VA GUARANTEED LOAN AND ASS IJMMlON POUCY RIDER is made lhi.ioo for payment of any Stllll in ~-onncc:lion with prepayment of the S                                                                                                                                             LOAN ' 1240004663
                                                                                                                                             VA Case No.
                                                                                                                                             LH-49-49-6·943752

                                   LATE CHARGE: At Lender's option, Borrower will pa)' a "la!o char~c· not e.~cecdmg four per ''-~llum (4%)
                                   of lht 0\'ccduc payment when paid lllOrc Ulllll nru.:n ( 15) day~ aftCI' the due dalG Lhr.rcof to W\'cr tltc C~tra
                                   CJ~~nse involved in handling delinquent paymcniS, hut sudt "lau: 'hargc" shall nm be payahk out oi tire
                                   proceeds of any sale made U> satisfy the indcbtcdneo:.~ sccllry. unk<< ~uch rnll:e.!d> am sufliciwt to
                                   disch.uge llle entire indebtedness aml a!IIJrO(!Cr cost~ WlrJ expenses sccure1l hereby.
                                   GUARANTY: Shouhl tJtc Dcparmtcnt (>f VrJcmns Alfairs fail or refuse to i,:suc il~ guammy in full amount
                                   wilhin (1(1 days from llle dat.: that thi~ loan would nom1ally become eligible (nr such guaranty comnuucd
                                   upon by tJtc Dq>artmcnt of Veterans Arfllirs und'" the rruvisions ol' T1Uc 3X of the U.S. Cude "Vctcr;m~
                                   BcnefiiS," tJte Mortgagee may declare the indcbi.Cdncs~ hcr~by =:ured at nne~ due and (ll)'ilbl~ :111~ may
                                   foreclose irnmtdiau:ly or may cxcn:isc iliiY mhcr rights her~under or take ;my otl•er pm;;~c:~ ocuon a~ hr law
                                   provided.
                                   lRANSFER OF THE PROPERTI': This klan may be llocl:u-cd irnmcdi~lely duo and (Y4yablc upon lrnl~f
                                   the propcny securing such loan to w1y uarufcr.:e, unless U1c ~ceptahility of the a.o;,;umptinn of the loan is
                                   c.~tahlishcd pursWI!lt to Section 3714 of ChaJ>I.I:r 37, Tide 3!1. Uni~d SL1tc' Code.
                                   An authorized uan.~fcr l"n. the c~l~nt of any
                                   claim pa)·rnent arising from th~ guurnnty or in.~urante of lhc inis instnuncnL




                                    0_:531A (i1904j.OI                                                    Pago 2 ot 3




                                                                                                                                                                                                                 Page 74
                                                                                                2il!72 I 3 0 ~~ 8 8 6
          ....
~~~~~"'··"'·!\- l~ll',.·~.~~1'~,   . . ...,~~...._- .................. ___ ~-------·-·-· . . -----.__,... ..____ ,___~,---.......,_ ........... •.--·-.... .   •• , .. .,....   • •>It>·•   -~-~   •••   ~   •

                  ',
                       '·
                                                                                                                        LOAN     n 1240004663
                                                                                                                       VI\   Case No.
                                                                                                                        LH-49-49-6-943752

                         IN WI'JNESS WHEREOF, Dorruwcr(s) ha.~ executed thi.< VA Guaranteed Lo31l an~ AssunlJllion Policy
                         Rider.


                          A.~ ~V--'< -/1-
                           Pletae B"town JR.·---------1-Io-,-,.-w-cr




                                                                                ·Borro'la'Cr




                                                                                ·Bnrrowc:;r




                                                                                ~Borrower




                         O;s38R t9904).0T                                               Page 3ol3




                                                                           L:Tr72 I 3 0 4 8 8 7                                                                                      Page 75
11-G!I'f-"!!.)P'!!.-~- .. ~~=:"'--"'-_---·--"='"'~- .. ~.-··-- ......... --.--~·..-..---~-- ..-
J+                                                                                              .....-._, ...................,.. ---........ , ...   ~-v-· ·""o'JT>''"''"-·•· ••••

              '\                              .
                                                                      LO~~   # 1240004663



             PLANNED UNIT DEVELOPMENT RIDER
     THIS PLANNED UNITl>EYEl.OPMENT RIDER i.l made thi.~ 16th                                     1lay ur
       Oc t:obar, 2.00 2                                           , ami is incorpo!ah!d imo and shall "'-'
dccme.d to amend and supplement the Mortgage, ~d of Trust, or Security Dc~d (Lhc "Seturity lustnnnen(J
of llle same 11alc, given by the und                                                                       LOAN I 1240004663


      II. Pro~rty lruuruncc. So long as the Owners Aswcialion mainl!lins. with a gencrall)" accCJli~U
insurance carrier, u "muster" or "blank~!" J>Oii~igntd
and shall be paid to Lender. Such proceeds sball be applied br Lender lo the .,ums s.lrscd by l...cndcr under !his paragraph r 511all becornc ll!ldilionalllchl of Bormwer
scx:urcd by lhc Security lnsiiUnlCilL Unless Borrower ant! L:rnler :Jgree to oth~r t.'tms of P.1)1ncnl, Ll!esc
 DfliOunts shall he4t intcrc-lil from lhe dme or di$burscmcnt at !he Nute rate and shall be payable, with intereiil,
 upon notice from l...cndcr Ill Burrower r                                                                                                                         ~AN        " 1240004663


                          BY SIGNING BEI.OW, BoiTUwcr accepts and agrees In lhe tmns ami provisions cm;lilim•d in this PUD
                          Rider.


                                                                                              (Seal)




                                                                                              (Seal)                                           _ _ _ _ _ (SO-'ll)
                                                                                          ·Borruwn                                                         ·Dot'l'o-.et




                                                                                                                                               _ _ _ _ _ (Seal)
                                                                                                                                                           ·flllrTOWC'f




                                     ___________                                              (S(~)

                                                                                                                                                              (Seal)
                                                                                          ~RCJttL'IW~I                                                     ·Durruwcr




                                                                                                   Poge 3 ot3                                        Fotm 3150 1/01




                                                                                                iJ!?2      I 3 0!t 8 90                                                   Page 78
Jtt':d~J"W jU'il'o~J;~   ... ,~ .. ~ .......................,__.......,   --·-~~   .... -._.,. ......, - -..- -........ ~~·~"'·--·-· -·--···
.           •,
                                                                                                LOAN # 1240004663
                                        VETERANS LAND BOARD
                                 YetcraJL'i Housing Assistance l'rogram
                                          DEED OF TRUST RIDER
                 (for Onl! Norc Situations: Veterans umd Board as Sole Beneficiary
                                          of First f\Iortgagc)


          Tilt righL~ ~nd abli~ations of II~~: De.:d ,,f Trust (d~e "Deed of Tru.~t") to wbkh the Rider is
auach.:d and we promissory rmt.: des..-ribed in diC o•.,d of TnLion.< of this Rid~r and
dtc pro~isiuns or die 0«11 of "fru.iuns of tbis rilkr sh~JI .:unuol. To tile c~tent dial
tltey ar~ nut nmdilied by this Rider, all the renn.'C31ation of the intertst rate
on the Nme or a.:cc:ler.nion and immediate paymcrrl of principal of and interest due em rltc Note and/or
may pul'!                                                                                                                                                                                              'l

                                                                                                                                                                    LOAN i 1240004661
                        THE STATE OF Tr:XAS

                        COUNTY 01' _ _J>.....:t::.._:.:''....J'c...:l_c._.t._




                                           BEFORE MH, tit~ undersig111:d, a Nmnrv Public in aud lur Tho State nf Texas, ou tl1is day pcr~onallv
                        :~pp.:a~d       PL,..T2.f" ~/?.SC.' and tllll>idcratiun thcrdn "'pre~ AND SEAL OF OFFICE,                                                          thi~    ---'-f_,b"'--- day or _ _ __
                                                 Q      Cl                      d-.-,<>,).                   , ----·


                                                                                                                                                       L           c..
                                                                                                                                                              Notary Public
                                                                                                                                    in and (or THE STAT!! OF TE::XAS


                        My C. ;.nmo:J s'>'ll~.a
  ~1:131:1 ) 1H!\0:-~
  ~:)()lli?:   '"'1.:
6 \ :Z 1:!~ OC lJO Z~Ul



                          Page 81
THE STATE Of TCXAS
COUNTY OF DALLAS
1 hereby certify that the above and foregoing Is a full, true, and
correct photographic copy of the original record now In my lawful
custody and possession, rued on t~e date stamped thereon and as
the same Is recorded In the Recorder's Records In my otrlte under
the volume and page or instrument # stamoed thereon.
l hereby certify on •
                        SEP 2 4 2014

                                                 ounty, Texas
     Exhibit ''C''
Substitute Trustee's Deed
  dated October 6, 2009
                                                                                                            ELECTRONICALLY RECORDED 200900321693
                                                                                                            11/13/2009 03:32:48 PM TR DEED 1/2

    NOTICE OF CONFIDENTIALITY lUGJlTS; IF YOU ARE A NATlJB.AL PERSON. YOU MAY
    REMOVE OR S".l'RRKE .ANY OR ALL OF TRE FOLLOWING IN'FORMATION FROM ANY
    INSTRUMENT THAT TRANSFERS AN INI'ER.EST lN REAL PROPERTY BEFORE :rr IS
    FILED FOR RECORD IN TID: PUBLIC UCOimS: YOUR SOCIAL SECURITY NUMBER.
    OR YOUR DRIVER'S I,.ICENs:E Nl.JMBElt.
    241Z POINClANA LAh'li
    DAU.AS, TX 75Zll
    4~-49-6-0943?Sl
    l00900181l03!KI
                                                *CORBECTIVE SUBS'lTl'UTE TRUSTEE'S DEED
    GRANTOR(Sr.                                                                    DEEDOFTIU1STDA.'l1!: Octob.lriG,Z002
        JE.SSJl! BROWN                                                             DAT£ OF S.o.LE Ol' PROPERTY: Octobet 6. 200!1
        l'lZI'ZE BROWN. lR.
    Ol:UOlNAL MORTOAOU:
       MOIITGAGB m.EC'Ill.ONJC RB:aSTRAUON SYS'tllMS.
                                                                                   TIME OFSALI!:-                   ..:;,..._ __.~
                                                                                                              'Q : 30
       INC. ("MaS") AS ~OMINEB                                                     PLACEOFSALEOFPROPERTY:
                                                                                       l'Hl! AlUlAotrrSlDBON Tall NO!I.taSJ])ll OF niB
                                                                                       GBOltGI! ALL1£M COURTS BU!LOING FACING
                                                                                       COMMERZI101
    :RECOlUlED IN:
       VOLI..'ME2002ll3, I'AG£04869.
                                                                                   AMOUNT OF SA.LE; S              J1 ~......_go~_,_'f'tl
    l'ROl'llRTY COUNTY/LEGAL DESCRil'tlON : D.ti.U.AS
    :aF.IN'G LOT 22, BLOCK 00, AMilNDI!I> PlAT GPJ!:ENLl!Al' VlU.AGS PHASE AU:.AS,
    TEXAS. ACCORDING TO THE MAP OR SAID ADDmON AS lU!CO!WED lN' VOLUME 2002144. PAGE 1586. MAP !U!COKOS
    OF DAI.LAS COUNTY, TE.XA:l.
    Gnwcr    -"'!:')'DlO:lt   of 1bo """'· ~.                lbto1zsh 11!•    M~!ll' S=!cdo~l<>cn.!broetlJco=t.

    No..... stDliDg lbo " - pi""- , _ of soh: of lhe propc>1y w= mailed,. pcolod.....:! &td. ., ""~"ired by law. S.bstltotc T....,. ool~
    tho p~ I!> Su,=; wh<> w,u 1l!c hl8h.ot b!ddot at tho pub& _,..., jQr d...,t o( solo In a,., , _ pmcribc ~. Solo au'l:ilole T....tco,. subjc poid b)l 'buyer eo&~il ocd ap~""""'
    bol~ to Gronlot. SUb=thute 'l'No!o• ltctcby        .en.
                                                         1&o abo"" ~d l""l'trll' AS J.ll wilhout MY ·~ <>r ;.,plied """"""""'
    coteep\ "' Ill Wlll'mlli<11 t>f Iillo, ud li=W -~ lbc pr~ t1> the ~ Dl tllo P"""~ """' tisk, !)UI'illll>ll to the 1mn:o or T..,..
    ~Code~' 51.002. and S!.009.

    'IV!Th'ESSMYBAND,tbb           ! \ ~ \,Q-li•. Ill> d!i<     c!a.Y pmoDilly oppoatod B: Ids M; lO Pnfi&H. R. 1\J..COAA 9R ~ fEifiSiliill:                                A>
    S.bdiNlo or.-, known to -   or ~ to -                     lhm"tth a VIliS Sl>lo           dri...,.• -          "'
                                                                                                    ooo -                            it$>~             !!>   lbc ~ ~ ud ~ 11>..,. lhoal
    becx....Joc!tliO=e{crtho-IIDd~tlo:D.d """s=~ ora!lico lhb l l ~ I d ~ 0 "t          .




     RE'I'IiRN 1'0'
         BIIRRI!TI' DAl'PIN l'RAl".Pll1R

                                                                                   lriiiEIIIIIIIIII~ml~lllllllillllllll
         nru!BR&.ENG:ll47..J...l>.
          15000 SuM:,yorlloolcl>-..11!, SUit• 100
          ~t-15001                                                                                  STD200900lll803941
          CO!Icctho:Sul>sdt&ltoT:o>tct'&l>ood (VA)
          SttbTNI-~·(~fll/lOOS) I Vcr-11




---------· ·-----
  Exhibit ''D''
  Notices to Vacate
dated August 13, 20 14
PLETZE BROWN, JR.                                                 00000003709672 EVCT
2412 POINCIANA LANE
DALLAS, TX 75212




                           NOTICE TO TENANTS REGARDING THE
                     "PROTECTING TENANTS AT FORECLOSuRE ACT OF 2009"




         ARE YOU A TENA.l""JT OF THE ABOVE REFERENCED PROPERTY? IF SO
                   IMPORTANT INFORMATION IS
                 CONTAINED WITHIN THE ATTACHED
                            NOTICE.




         PLEASE READ CAREFULLY
ISTC




BARRETT   DAFFIN  FRAPPIER TURNER   &
ENGEL,   LLP  IS  A   DEBT  COLLECTOR
ATTEMPTING TO COLLECT A DEBT.     ANY
INFORMATION OBTAINED WILL BE USED FOR
THAT PURPOSE.

BY_TtrumtsAct2009_Danner_.Manual.rpt- (0 J/19/20 I 0) I Ver. 05




                                                                                        Page 91
      BARRE'IT DAFFIN FRAPPIER TURNER & ENGEL, LLP                                                    15000 SURVEYOR BOULEVARD
                                A PARTNERSHIP INCLUDING                                               SUITE 100, DePARTMENT 400
                               l'ROFESSIONAL COIU'ORATIONlJ                                           ADDISON, TEXAS 75001
                                                                                                      TELEPHONE: (972) J86-SC40
                           XITORNI!Y:I ANDCOUNSRLORSAT LAIV
                                                                                                      TRLECOPIER: (972) 341-0734


                                                                     August 1:3, 2014
00000003709672
            IF YOU AUEA TENANT OF THIS PROPERTY YOU J\1AY HAVE CERTAl.J.'l RIGHTS AS SET OUT IN SECTION II
                                             OR SECTION Ill BELOW.



PLETZE BROWN, JR.
2412 POINCL\NALA.t'IE
DALLAS, TX 75212

RE:       Premises located at
          2412 POINCIA.t'IA LANE, DALLAS. TX 75212
          (hereinafter referred to in this letter as "the property" or the "premises").

Please be advised this firm rcprescnl3 CITL.viORTGAGE, INC. who purchased the property at a foreclosure sale held on
Tuesday. October 6. 2009, or is the successor in interest to the party who purchased U1e property.

                                     PROTECTING TENAl'lTS AT FORECLOSURE ACT OF 2009
 If you are a Tennnt of the property, you may have certain rights under the Protecting Tenants o.t Foreclosure Act of 2009. ·Please
 contact us immediately to let ns know if you are a Tenant and please provide us with proof of your tenancy, such a~ a copy of yo\tr
 Lease or copies of rent receipts. ·

                                                               Section           r.
                                 NOTICE TO VACATE TO QCCUPA.t'IT                                                                             Section IV.
                                  Il\1POR1'AJ.'IlT NOTICE TO SERVICEMEl\'IDERS AND THEIR DEPENDENTS:
                                      PROTECTIONS !INDF...R THE SERVICEMEMBER$ CIVIL RELIEF ACT

Servicemembers on "active duty'' or "active servke," or a dependent of such a servicemember, may be entitled to certain legal
rights and protections, including protection from eviction, pursuant to the Servicemembcrs Civil Relief Act (50 U.S.C. App. §§
501-596), as amended, (the "SCRA") and, possibly, certain related state statutes. Eligible service canlnclnde:
         Active duty (as defined in Section !Ol(d)(l) of Title LO, United States Code) with the Anny, Navy, Air Force, Marine
          Corps, Coast Guard and active service National Guard (Texas or any other state);
         Active service members of the commissioned corps of !he National Oceanic and Atmospheric Administration;
          Active service members of the commissioned corps of'the Public Health Service;
          United States citizens servicing with the armed forces of a notion with which the United States is allied in the prosecation
          of a war or militafY action; and
       • The,ir spouses.
Servicemembers and dependents with questions about the SCRA should contact their unit's Judge Advocate, ar their installation's
Legal Assistance Officer. A military legal assistance office locator for all branches of the Anned Forces is available at
http://lega!assistance lnw.af.miUcontcntllocator.php.

''Military OneSource" is the U.S. Department of Defense's infonnatioo resource. If you are listed as entitled to legal protections
under the SCRA, please go to www.militoryonesource.com/scra or call 1-S00-342-9647 (toll free from the United States) to find
out more information. Dialing instructions for areas outside the United Slate$ are provided on the website.

Please contact us immediately if one of the categories above applies to you. In addition, please provide us a copy of the military
orders establishing that you are on active duty, your discharge papers or proof that you are a dependent of such a servicementber.

The seriousness of the actions sugge5ted in this letter warrant your immediate attention,     If you have any questions, please contact
the Evictions Department at (972) 386-5040.

PLEASE BE ADVISED THAT THIS LAW FIRJ."l IS A DEBT COLLECTOR Al'llD A.t'llY INFORMATION OBTAINED
FROM YOU WILL BE USED FOR THAT PURPOSE.

                                                                      Sincerely,




                                                                      BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP

Certified Mail RRR: 7160 9663 9671         tJ1A-?.- 0 0 VB
Copy via regular mail

Loau#:           1380217
BDFTE#:          00000003709672




E V_NotlccToVacateManual.lpt (I 0/25/2013) I Vet, 36 00000003709612                                                        Pa~~af2
USPS.com®- USPS Tracking™                                                                                                                                       Page 1 of 1


    Eng fiSh         Customer Service         USPSMobDo                                                                                                  Register I Sign In




 .iliUSPS.COfvf                                                                                                                   Search USPS.com or Track Packages           Subr


  Quick Tools                                  Ship a Package                Send   Man            Manage Your Mail               Shop               Business Solutions

                                                                                                                        ·····--·-----·-·   -   -·--------       ----
                                                                                                                    ~             Customer Service >
   USPS Tracking ™                                                                                                  ~J            Have questions? We'ro here to help.            i
                                                                                                                                                                 ---·~·~·J


                                                                                                                                                                 ·--------,
    Tracking Number: 71609668967102428068                                                                                                                                        I
                                                                                                                                                                                 I

   Product & Tracking Information                                                                                     Available Actions
   Postal Product:                            Features:
                                              Certified Mall~                                                         Return Receipt After Mailing
                                                                                                                                                                                 I
                                                                                                                                                                                 ~
                                                                                                                                                                                 I




       Your Item was delivered at 4:20pm on Augus\14, 20141n DALLAS, TX 75212.


       August 14, 2014, 3:29am             Departed USPS Fadnty                    DALLAS, TX 75260

       August 13,2014, 11:37pm             Arrived at USPS Facility                DALLAS, TX 75260

       August 13,2014.9:17 pm              Arrived at USPS Facility                COPPELL, TX 75099




    Track Another Package
                                                                                                                                                         ---------1
    Tracking (or receipt) number                                                                                                                                                     i


                                                                                       Track It


                                                                                                          --   -·--------- --- ------····· -···----


   LEGAL                                    ONUSPS.COM                                     ON ABOUT.USPS.COM                           OTHER USPS SITES
   Privacy Polley •                         Government SS!VIcas >                          About USPS Home >                           Business Customer Gateway'
   Terms of Use 1                           Buy Stamps & Shop •                            Newsroom)                                   Postal :nspectors >
   FOIA>                                    Print a Label with Postage •                   USPS Service Alerts >                       lnspeotor General >
   No FEAR Act EEO Data>                    Customer Ser.tce •                             Fonns & Publications >                      Postal ;;xplorer >
                                            Dollve~ng Solutions to the Last MOe>           Careers 1                                   National Postal Museum )
                                            Sttelndex >

   GUSPS.COM I             Copyright@ 2014 USPS. All Rlgl11s Reserved.




                                                                                                                                                                  Page 94



https://tools.usps.com/go!TrackConfinnAction!input.action?tRef-=qt&tLc=1&tLabels=716...                                                                              1017/2014
PLETZE BROWN, JR.                                                  00000003709672 EVCT
1655 N SAINT- AUGUSTINE DR
DALLAS, TX 75217




                                                               '
                           NOTICE TO TENANTS REGARDING THE
                     "PROTECTING TENANTS AT FORECLOSURE ACT OF 2009"




         ARE YOU A TENANT OF THE ABOVE REFERENCED PROPERTY? IF SO
                  IMPORTANT INFORMATION IS
                CONTAINED WITIDN THE ATTACHED
                           NOTICE.




         PLEASE READ CAREFULLY
ISTC




BARRETT   DAFFIN  FRAPPIER TURNER   &
ENGEL,  LLP   IS  A   DEBT  COLLECTOR
ATTEMPTING TO COLLECT A DEBT.     ANY
INFORMATION OBTAINED WILL BE USED FOR
THAT PURPOSE.
EV_TtnantsAct2009_Bannc:r_Manual.rpt- (01/1912010} I Ver. 05




                                                                                         Page 95
      BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP                                                     I SOOO SURVEYOR BOULEVARD
                               A l'AJmii!RSHIP INCLUOII>:G                                            SUITE 100, DEPARTMeNT 400
                              PROfllSSIOl'IAL.CORPOitATIONS                                           ADDISON, T!lXAS 75001
                                                                                                      TELEPHONE: (972) 386-5040
                          XfiORNllYS A.'II> COUNBHLOR!! JJ LAW
                                                                                                      TEI.ECOPIER.: (972) 341.0734


                                                                     August 13, 2014
00000003709672
            IF YOU AREA TENAl.'IT OF TillS PROPERTY YOU 1\:lAYRAVE CERTA1NRIGHTS AS SET OUT IN SECTION U
                                                 OR SECTION Ill BELOW.



PLETZE BROWN, JR.
1655 N SAJ.i'ff AUGUSTINE DR
DALLAS, TX 7521;

RE;       Premises located at
          2412 POINCJA.t'l'A LANF... DALLAS. TX 75212
          (hereinafter referred to il\ this letter as "the property'' or the "premises").

Please be advised this finn represents CITIMORTGAGE, INC. who purchased the property at a foreclosure sale held on
Thesdar. Odober 6.1009. or is the successor in interest to the: party who purchased the property.

                                     PROTECTli'IG TENANTS AT FORECLOSUBE ACI' OF 2009
 If you are a Tenant of the property, yon may have: certain rights under the Protecting Tenants at Foreclosure Act of 2009. Please
 contact us immediately to let us know if you are a Tenant and please provide us with proof of your tenancy, such as a copy of your
 Lease or copies of rent receipts.

                                                               Section I.
                                 NOTICE TO VACATE TO OCCQPA+"'!TfSl WHO ARE NOT TENANTS
 Unless you arc a Tenant as described in Section II or Section III below, this lettef constitutes fonnal and final demand that you
 VACATE THE PREMISES located at 2412 PO£NCIANA LA+'ffi. DALlAS. TX _75212.                         If you fall to vacate the premises
 three (3) days after delivery of this notice, our finn has been authorized to file a forcible detainer suit ago.inst you fur possession
 of the property.

                                                             Section II.
                                      NOTICE TO VACATE TO TEL~ANT                                                             Section IV.
                                 Thfi'ORTANT NOTIC:E TO SERVICEl\JEJ\'ffiERS AND JHEffi DEPENDENTS:
                                   PROTECTIONS UNDER THE SERVICEJ."IEMBERS CIVIL RELIEF ACT

Servicemembers on "active duty" or "active service," or a dependent of such a servicemember, may be emitled to certain legal
rights and protections, iru::ludlng _protection from eviction, pursuant to the Servicemembers Civil Relief Act (50 U.S.C. App. §§
501·596), as amended, (the "SCRA.") and, possibly, certain related state statutes. Eligible service can include:
           Active duty (as defined in Section IOl(d)(l) of Title LO, United States Code) with the Army, Navy, Air Force, Marine
            Corps, Coast Guard and active service National Guard (Texas or any other state);
           Active service members of the commissioned corps of the National Oceanic and Atmospheric Administration;
           Active service members of the comntissioned corps of the Public Health Service;
           United States citizens servicing with the anned forces of a nation with which the. United States is allied in the prosecution
            of a war or military action; and
           Their spouses.                                                        ,
Servicemerubecs and dependents with questions about tl1o SCRA should contact their unit's Judge Advocate, or their installation's
Legal Assistance Officer. A military legal assistance office locator for all branches of ihe Armed Forces is available at
http://legalassistance.law.af.mil/contentilocator .php.

"Military OneSource" is the U.S. Department of Defense's information resource. If you are listed as entitled to legal protectionll
\mder the SCRA, please go to www.rnilitaryonesource.com/scra or call t-800-342-9647 (toll free from the Uulted States) to find
out more information. Dialing instructions for areas outside the United States are provided on the website.

Please contact us immediately if one of the categories above applies to you. In addition, please provide us a copy of d1e military
orders establisbing that you are on active duty, your discharge papers or proof that you are a dependent of such a servicemember.

The seriousness of the actio11s suggested in this letter warrant your inunedUite attention.   If you have any questions, please contacl
the Evictions Department at (972) 386-5040.

PLEASE BE ADVISED THAT 'l'HIS LAW FIRiVI IS A DEBT COLLECTOR AND .At'lY INFORMATION                                         OBTAINED
FROM YOU WJLL DE USED FOR THAT PURPOSE.

                                                                     Sincerely,




                                                                     BAlUU:'IT DAFFJN FRAPPIER TURNER & ENGEL, LLP

Certified Mail RRR; 7160 9668 9671         Q].J\·y ~0        qq
Copy via regular mail

Loan#:          1380217
BDFTE#:         00000003709672




EY_Notic.eToYilcateManua(.IJll (10125nOI3) !Vee. 36 00000003709672                                                         PaQb.te?l of2
USPS.com® -USPS Tracking™                                                                                                                                                         Page 1 of 1


     English           Customer SGrvlca          USPS Mobie                                                                                                                Register I Sign In




                                                                                                                                                    Search USPS.com or Track Packages           Subr



   Quick Tools                                     Ship a Package                  Send Mall                   Manage Your Mail                     Shop              Business Solutions



                                                                                                                                                    Customer Service >
   USPS Tracking m                                                                                                                                  Have questions? We're here to help.
                                                                                                                               •······   ------·   -----


     Tracking Number: 71609668967102428099




   Product & Tracking Information                                                                                                  Available Actions
   Postal Product:                                Features:
                                                  Certified Mallm                                                                  Return Receipt After Mailing




        August 15, 2014, 6:25pm               Delivered                                     DALLAS, TX 75217



        Your Item was delivered at 6:25pm on August 15,2014 in DALLAS, TX75217.


                                              Notice Left (No Authorized
        August 14, 2014, 2:22pm                                                             DALLAS, TX 752t 7
                                              Recipient Available}

        August 14, 2014,7:39 am               Outfor Delivery                               DALLAS, TX 75217

        August 14, 2014, 7:29am               Sorting Complete                              DALLAS, TX 75217

        August 14, 2014, 7:05am               Arrived at Unit                               DALLAS, TX 75217

        August 14, 2014, 3:29am                Departed USPS Facility                       DALLAS, TX 75260

        August 13, 2014 , 11 :37 pm           Arrived at USPS Facility                      DALLAS, TX 75260

        August 13, 2014,9:17 pm               Arrived at USPS Facility                      COPPELL, TX 75099                                                                                          i
                                                                                                                                                                                        ____ j
                                                                                                                             ------·- ·- ·-- ········-----·-···---




     Track Another Package
     Tracking (or receipt) number

                                                                                                Track It
     I___ -----·--··--·----------
                                                                                             - - - - - - - - - - · · · · - · - · · - ··········--·----------------·--




    LEGAL                                       ON USPS.COM                                         ON ABOUT.USPS.COM                                    OTHER USPS SITES
    Privacy Policy >                            Government Services    >                            About USPS Home >                                      Business Customer Gateway,
    Terms of Use>                               Buy Stamps & Shop >                                 Newsroom>                                              Postal inspectors>
    FOIA>                                       Print a Label with Postage >                        USPS Service Alerts>                                   Inspector General '
    No FEAR Act EEO Data   >                    Customer Service >                                  Forms & Publications 1                                 Postal Explorer>
                                                Delivering Solutions to the Last Mile   >           Careers'                                               National Postal Museum 1
                                                Site Index>

    iJIUSPS.t:OM I             Copyright© 2014 USPS. All Rig his ResolVed.




                                                                                                                                                                                    Page 98



https ://tools. usps.cornlgo/TrackConfmnAction! input. action?tRef=qt&tLc= 1&tLabels=716 ...                                                                                            10/7/2014